                        Case 19-12821-AJC                 Doc 820          Filed 07/20/20            Page 1 of 88

                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF MIAMI
                                          MIAMI DIVISION

IN RE:                                                                        }          CASE NUMBER: 19-12821-AJC
           MAGNUM CONSTRUCTION MANAGEMENT,                                    }
           LLC f/k/a Munilla Construction Management, LLC,                    }
                                                                              }          JUDGE CRISTOL
                                                                              }
           DEBTOR.                                                            }          CHAPTER 11




                                           DEBTOR'S POST-CONFIRMATION
                                           QUARTERLY OPERATING REPORT
                                                   FOR THE PERIOD
                        FROM                  APRIL 1, 2020  TO   JUNE 30, 2020



   Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.



  Dated:    7/20/20                                                                        /s/ Jordi Guso
                                                                                         Attorney for Debtor




           Debtor's Address                                                              Attorney's Address
           and Phone Number:                                                             and Phone Number:
           Magnum Contstruction Management, LLC                                          Jordi Guso, Esq.
           6201 SW 70th Street, 1st Floor                                                Berger Singerman LLP
           Miami, FL 33131                                                               1450 Brickell Avenue, STE. 1900
                                                                                         Miami, FL 33131
           Tel. (305) 541-0000                                                           Tel. (305) 755-9500


Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 2 of 88
                         Case 19-12821-AJC                Doc 820            Filed 07/20/20                Page 3 of 88
MONTHLY OPERATING REPORT -                                                                                                     ATTACHMENT NO. 4
POST CONFIRMATION


                                                   CHAPTER 11 POST-CONFIRMATION
                                       QUESTION 3 - PAST DUE POST-CONFIRMATION AP BALANCES


   Date of          Days
 Transaction     Outstanding                    Vendor                                            Explanation                                 Amount
      1/1/2020       181       STONE CONCEPT MIAMI, INC          Requested Refund                                                         $        (534)
     1/31/2020       151       FLORIDA POWER & LIGHT             Reconciling our account with vendor                                      $          11
     1/31/2020       151       FORT PIERCE UTILITIES             Reconciling our account with vendor                                      $           2
     1/31/2020       151       GREENER PASTURES LANDSCAPE, IN    Legal issues with subcontractor. Have asked surety to get involved       $      42,149
     1/31/2020       151       JS & L SITE INC                   Waiting to sign settlement agreement                                     $       7,275
     1/31/2020       151       SEDGWICK CLAIMS MGMT SVCS         We asked them to pay from the retainer                                   $         345
     1/31/2020       151       THE ULTIMATE ELECTRICIAN          Problem with their work that needs to be fixed                           $      21,600
     1/31/2020       151       WASTE MANAGEMENT                  Reconciling our account with vendor                                      $          42
     1/31/2020       151       WASTE MANAGEMENT                  Reconciling our account with vendor                                      $          86
     1/31/2020       151       WASTE MANAGEMENT                  Reconciling our account with vendor                                      $           3
      2/1/2020       150       PIONEER CONSTRUCTION MGNT SVC     They need to correct items in their scope before we pay                  $       3,608
      2/1/2020       150       PIONEER CONSTRUCTION MGNT SVC     They need to correct items in their scope before we pay                  $       7,252
      2/1/2020       150       PIONEER CONSTRUCTION MGNT SVC     They need to correct items in their scope before we pay                  $       1,936
      2/1/2020       150       STONE CONCEPT MIAMI, INC          Requested Refund                                                         $      (3,594)
      2/4/2020       147       ION ELECTRIC, LLC                 They are having problems on another project. Once resolved we will pay   $       8,894
     2/17/2020       134        CHAVEZ SOUTH FLORIDA INTERIORS   Reconciling our account with vendor                                      $           6
     2/19/2020       132       ENTERPRISE FM TRUST               Reconciling our account with vendor                                      $         102
     2/20/2020       131       WASTE MANAGEMENT                  Reconciling our account with vendor                                      $          17
     2/28/2020       123       MATHESON TRI-GAS INC              Materials returned. Waiting for credit                                   $         233
     2/28/2020       123       READY REFRESH                     Reconciling our account with vendor                                      $           3
     2/29/2020       122       FLORIDA POWER & LIGHT             Reconciling our account with vendor                                      $           5
     2/29/2020       122       FLORIDA POWER & LIGHT             Reconciling our account with vendor                                      $          15
     2/29/2020       122       GREENER PASTURES LANDSCAPE, IN    Legal issues with subcontractor. Have asked surety to get involved       $      11,532
     2/29/2020       122       POWERTRAC MACHINERY               Requested Refund                                                         $      (3,567)
     2/29/2020       122       WASTE MANAGEMENT                  Reconciling our account with vendor                                      $          31
      3/1/2020       121       TESLA ENGINEERING INC             Waiting on payment from our client                                       $      12,249
     3/10/2020       112       WASTE MANAGEMENT                  Reconciling our account with vendor                                      $          15
     3/12/2020       110       WASTE MANAGEMENT                  Reconciling our account with vendor                                      $          25
     3/31/2020        91        GLASS TECH ENGINEERING, INC.     Waiting on payment from our client                                       $      10,530
     3/31/2020        91        LITECRETE, INC.                  Waiting on payment from our client                                       $      10,060
     3/31/2020        91       ABC IMAGING                       Waiting on payment from our client                                       $         137
     3/31/2020        91       ABC IMAGING                       Waiting on payment from our client                                       $          35
     3/31/2020        91       ABC IMAGING                       Waiting on payment from our client                                       $          20
     3/31/2020        91       ABC IMAGING                       Waiting on payment from our client                                       $         133
     3/31/2020        91       ACTION FUEL & LUBE                Waiting on payment from our client                                       $         128
     3/31/2020        91       ENTERPRISE FM TRUST               Reconciling our account with vendor                                      $       3,579
     3/31/2020        91       FLORIDA POWER & LIGHT             Reconciling our account with vendor                                      $          12
     3/31/2020       91        JADOR INTERNATIONAL               Waiting on payment from our client                                       $      13,542
     3/31/2020        91       JADOR INTERNATIONAL               Waiting on payment from our client                                       $       5,427
     3/31/2020        91       POWERTRAC MACHINERY               Requested Refund                                                         $         148
     3/31/2020       91        PS TRUSTED ADVISORS, INC.         Waiting on payment from our client                                       $       3,000
     3/31/2020        91       READY REFRESH                     Reconciling our account with vendor                                      $         109
     3/31/2020       91        REVA, INC.f/k/a AERO JET INTL     Waiting on payment from our client                                       $      11,335
     3/31/2020       91        SECURITY TECHNOLOGIES             Materials returned. Waiting for credit                                   $         112
     3/31/2020       91        VESTA HOUSING SOLUTIONS, LLC      Waiting on payment from our client                                       $       1,091
     3/31/2020        91       WASTE MANAGEMENT                  Reconciling our account with vendor                                      $          12
     3/31/2020       91        WILLIAMS SCOTSMAN, INC            Requested Refund                                                         $        (175)

                                                                                                                           TOTAL          $     168,976
                       Case 19-12821-AJC                    Doc 820          Filed 07/20/20             Page 4 of 88
MONTHLY OPERATING REPORT -                                                                                      ATTACHMENT NO. 1 -
POST CONFIRMATION                                                                                      QUESTIONNAIRE EXPLANATIONS


                                                       QUESTIONNAIRE EXPLANATIONS


    Question #4 - Post Confirmation Payments - The Debtor's confirmation plan includes an "Irma Claim Carve-Out" related to a claim against the
    Florida Department of Transportation for the work performed after Hurricane Irma. The plan provides for a payment of up to $500,000 for the
    "Class 6 Fund" under a sharing of the net proceeds. The claim resolution process is ongoing and the Debtor has received no payments related to
    the matter.
                   Case 19-12821-AJC             Doc 820     Filed 07/20/20      Page 5 of 88
MONTHLY OPERATING REPORT -                                                               ATTACHMENT NO. 2
POST CONFIRMATION

                              CHAPTER 11 POST-CONFIRMATION
                          SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:      MAGNUM CONSTRUCTION MANAGEMENT, LLC

Case Number: 19-12821-AJC

Date of Plan Confirmation:             December 31, 2019

               All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                       Quarterly            Post Confirmation Total
1.   CASH (Beginning of Period)                             $                603,547    $                  949,737

2.   INCOME or RECEIPTS during the Period                   $               5,185,788   $               10,046,925

3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees                 $                  52,073   $                  112,151
          (ii)  Federal Taxes                                                 767,710                    1,643,789
          (iii) State Taxes                                                       -                            -
          (iv) Other Taxes                                                        -                            -
                                                                                                               -
     b.   All Other Operating Expenses:                     $               3,666,572   $                7,937,744

     c.   Plan Payments:
          (i)   Administrative Claims                       $                      -    $                      -
          (ii)  Class One                                                          -                           -
          (iii) Class Two                                                          -                           -
          (iv) Class Three                                                         -                           -
          (v)   Class Four                                                         -                           -
                (Attach additional pages as needed)

     Total Disbursements (Operating & Plan)                 $               4,486,356   $                9,693,684

1.   CASH (End of Period)*                                  $               1,302,979   $                1,302,979

*End of period cash includes Petty Cash of $4,446.69.                              -
                        Case 19-12821-AJC                    Doc 820             Filed 07/20/20               Page 6 of 88
MONTHLY OPERATING REPORT -                                                                                                       ATTACHMENT NO. 3
POST CONFIRMATION


                                                   CHAPTER 11 POST-CONFIRMATION
                                                   BANK ACCOUNT RECONCILIATIONS
                                               Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                     Account                   Account             Account              Account             Account
                                                       #1                        #2                  #3                   #4                  #5
Name of Bank:                                 SunTrust               SunTrust                CNB                  CNB                  Community Bank

Account Number:                               XXXXXXXXX9620          XXXXXXXXX6046           XXXXXXX4709          XXXXXXX4900          XXXXXX8747
                                                                                                                                       Guantanamo Bay,
Purpose of Account (Operating/Payroll/Tax)    Operating              Payroll                 Operating            Payroll              Cuba Operations

Type of Account (e.g. checking)               Checking               Checking                Checking             Checking             Checking


1. Balance per Bank Statement                  $          398,085.18 $           237,212.65 $           124,780.56 $         569,784.05 $         2,390.35
2. ADD: Deposits not credited                  $                -    $                   -   $                -   $                -   $                 -
3. SUBTRACT: Outstanding Checks                $          (33,720.63) $                  -   $                -   $                -   $                 -
4. Other Reconciling Items                     $                -    $                   -   $                -   $                -   $                 -

5. Month End Balance (Must Agree with Books) $            364,364.55 $           237,212.65 $           124,780.56 $         569,784.05 $         2,390.35

Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                      Date of              Type of                                                          Purchase
       Bank / Account Name / Number                  Purchase             Instrument                                                         Price
None noted.




Note: Attach copy of each investment account statement.
 Case 19-12821-AJC    Doc 820   Filed 07/20/20   Page 7 of 88
              Bank Reconciliation Report
             SunTrust Operating Account
                    April 30, 2020




Bank Statement Ending Balance 04/30/2020         $594,113.48

Less Outstanding Checks                           ($77,069.34)
Less Oustanding Withdrawls                              $0.00
Plus Outstanding Deposits                               $0.00
Plus Reconciling Items                                $472.50

04/30/2020 Adjusted Bank Balance                 $517,516.64
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 8 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 9 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 10 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 11 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 12 of 88
Case 19-12821-AJC    Doc 820   Filed 07/20/20   Page 13 of 88
              Bank Reconciliation Report
             SunTrust Operating Account
                    May 31, 2020




Bank Statement Ending Balance 05/31/2020         $855,512.24

Less Outstanding Checks                          ($11,785.39)
Less Oustanding Withdrawls                       ($34,101.08)
Plus Outstanding Deposits                              $0.00
Plus Reconciling Items                               $472.50

05/31/2020 Adjusted Bank Balance                 $810,098.27
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 14 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 15 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 16 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 17 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 18 of 88
Case 19-12821-AJC    Doc 820   Filed 07/20/20   Page 19 of 88
              Bank Reconciliation Report
             SunTrust Operating Account
                    June 30, 2020




Bank Statement Ending Balance 06/30/2020         $398,085.18

Less Outstanding Checks                          ($33,720.63)
Less Oustanding Withdrawls                             $0.00
Plus Outstanding Deposits                              $0.00

06/30/2020 Adjusted Bank Balance                 $364,364.55
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 20 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 21 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 22 of 88
                     Case 19-12821-AJC            Doc 820     Filed 07/20/20            Page 23 of 88
MONTHLY OPERATING REPORT -                                                                          ATTACHMENT NO. 4
POST CONFIRMATION

                                         CHAPTER 11 POST-CONFIRMATION
                                    CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                               SunTrust
Account Number                                             XXXXXXXXX9620
Purpose of Account (Operating/Payroll/Personal)            Operating
Type of Account (e.g., Checking)                           Checking

  Check       Date of
 Number     Transaction                       Payee                      Purpose or Description              Amount
ACH              4/1/2020   AETNA                          Insurance                                     $      18,685
ACH              4/2/2020   GTMO Beneficiary Deductions    Payroll - Net                                 $       8,053
ACH              4/6/2020   KURTZMAN CARSON CONSULTANTS    Other Operating Expenses                      $      12,190
ACH              4/6/2020   IRS                            Taxes Paid - Payroll                          $      59,136
ACH              4/7/2020   401K                           Payroll - Net                                 $      10,980
ACH              4/7/2020   Child Support                  Payroll - Net                                 $         389
ACH              4/7/2020   TASC FSA                       Payroll - Net                                 $         569
   116063        4/9/2020   6201 SREI 99, LLC              Rent                                          $      14,825
   116064        4/9/2020   ALLIANCE SOLUTIONS GROUP LLC   Payroll                                       $       2,340
   116065        4/9/2020   AON RISK SERVICES, INC         Insurance                                     $          84
   116066        4/9/2020   CHERRY BEKAERT, LLP            Professional Fees (Accounting & Legal)        $      33,555
   116067        4/9/2020   CONSOLIDATED RESEARCH &        Vehicle Expenses                              $         783
   116068        4/9/2020   DIANE S. PERERA PA             Professional Fees (Accounting & Legal)        $         630
   116069        4/9/2020   ENTERPRISE FM TRUST            Travel & Entertainment                        $       2,417
   116070        4/9/2020   HUMANA MEDICAL PLAN            Insurance                                     $      88,857
   116071        4/9/2020   LAURA MUNILLA                  Travel & Entertainment                        $       2,335
   116072        4/9/2020   PHYSICIANS HEALTH CENTER       Payroll                                       $         175
   116073        4/9/2020   PITNEY BOWES                   Office Supplies                               $         280
   116074        4/9/2020   RODTEC SOLUTIONS INC           Other Operating Expenses                      $       2,000
ACH              4/9/2020   NAVAL STATION GUANTANAMO BAY   Other Operating Expenses                      $       7,159
ACH             4/10/2020   FL Dept of Revenue             Professional Fees (Accounting & Legal)        $       5,240
ACH             4/13/2020   Travelers                      Other Operating Expenses                      $      38,177
ACH             4/13/2020   IRS                            Taxes Paid - Payroll                          $      53,863
   116076       4/14/2020   AFLAC                          Insurance                                     $       1,824
   116077       4/14/2020   DISCOVERY BENEFITS             Insurance                                     $         228
   116078       4/14/2020   SUN LIFE FINANCIAL             Insurance                                     $       4,510
ACH             4/14/2020   Coto Logistics LLC             Other Operating Expenses                      $       5,648
ACH             4/14/2020   401K                           Payroll - Net                                 $       9,843
ACH             4/14/2020   Child Support                  Payroll - Net                                 $         288
ACH             4/14/2020   TASC FSA                       Payroll - Net                                 $         569
   116080       4/16/2020   JORGE MEJIA                    Travel & Entertainment                        $         450
ACH             4/16/2020   KURTZMAN CARSON CONSULTANTS    Other Operating Expenses                      $       6,766
ACH             4/16/2020   NAVAL STATION GUANTANAMO BAY   Other Operating Expenses                      $       6,557
ACH             4/20/2020   Account Analysis Fee           Bank Charges                                  $       1,339
ACH             4/20/2020   IRS                            Taxes Paid - Payroll                          $      68,241
ACH             4/20/2020   401K                           Payroll - Net                                 $       9,769
ACH             4/21/2020   Child Support                  Payroll - Net                                 $         219
ACH             4/21/2020   TASC FSA                       Payroll - Net                                 $         569
ACH             4/22/2020   TXWorkforceComm                Other Operating Expenses                      $       2,094
   116081       4/24/2020   JOSE CARDONA                   Professional Fees (Accounting & Legal)        $         594
   116082       4/24/2020   ROBIN R. WEINER                Professional Fees (Accounting & Legal)        $         105
ACH             4/27/2020   IRS                            Taxes Paid - Payroll                          $      54,984
ACH             4/27/2020   401K                           Payroll - Net                                 $      29,193
   116083       4/28/2020   AT&T                           Telephone                                     $       3,392
   116084       4/28/2020   BANK OF AMERICA                Office Supplies                               $       3,980
   116085       4/28/2020   HOME DEPOT INC.                Repairs & Maintenance                         $       3,924
   116086       4/28/2020   MIAMI TOOL RENTAL              Other Operating Expenses                      $       4,196
   116087       4/28/2020   PERFORMANCE NAPA LLC           Other Operating Expenses                      $       3,079
   116088       4/28/2020   NEXAIR, LLC                    Other Operating Expenses                      $       1,190
   116089       4/28/2020   ALEX MUNILLA                   Travel & Entertainment                        $          46
   116090       4/28/2020   MARIO CUELLO, PETTY CASH       Other Operating Expenses                      $       1,519
   116091       4/28/2020   UNITED RENTALS                 Other Operating Expenses                      $       2,220
   116092       4/28/2020   U.S. TRUSTEES                  U.S. Trustee Quarterly Fees                   $      52,073
   116094       4/28/2020   AON RISK SERVICES, INC         Insurance                                     $         364
ACH             4/28/2020   Child Support                  Payroll - Net                                 $         219
ACH             4/28/2020   TASC FSA                       Payroll - Net                                 $         569
   116096        5/1/2020   JADOR INTERNATIONAL            Utilities                                     $      12,000
                Case 19-12821-AJC            Doc 820      Filed 07/20/20            Page 24 of 88
MONTHLY OPERATING REPORT -                                                                      ATTACHMENT NO. 4
POST CONFIRMATION

ACH         5/1/2020   GTMO Beneficiary Deductions     Payroll - Net                                 $    7,690
  116097    5/4/2020   MIAMI DADE WATER & SEWER        Utilities                                     $       20
ACH         5/4/2020   AETNA                           Insurance                                     $    2,159
ACH         5/4/2020   IRS                             Taxes Paid - Payroll                          $   24,992
ACH         5/4/2020   IRS                             Taxes Paid - Payroll                          $   30,481
ACH         5/4/2020   401K                            Payroll - Net                                 $    9,796
ACH         5/5/2020   Child Support                   Payroll - Net                                 $      219
ACH         5/5/2020   TASC FSA                        Payroll - Net                                 $      569
  116099    5/6/2020   JADOR INTERNATIONAL             Utilities                                     $    3,125
ACH        5/11/2020   IRS                             Taxes Paid - Payroll                          $   54,458
ACH        5/11/2020   401K                            Payroll - Net                                 $   10,276
  116101   5/12/2020   6201 SREI 99, LLC               Rent                                          $   14,825
  116103   5/12/2020   AFLAC                           Insurance                                     $    1,803
  116104   5/12/2020   AT&T MOBILITY                   Telephone                                     $      456
  116105   5/12/2020   AT&T                            Telephone                                     $    3,387
  116106   5/12/2020   CHERRY BEKAERT, LLP             Professional Fees (Accounting & Legal)        $    3,250
  116107   5/12/2020   COLLINSWORTH, ALTER,            Insurance                                     $      308
  116108   5/12/2020   CONSTRUCT CONNECT               Other Operating Expenses                      $    2,244
  116109   5/12/2020   DLM IMPORTS LLC.                Other Operating Expenses                      $    6,750
  116110   5/12/2020   ENTERPRISE FM TRUST             Travel & Entertainment                        $    2,586
  116111   5/12/2020   GULF ATLANTIC CAPITAL CORP.     Professional Fees (Accounting & Legal)        $   24,729
  116112   5/12/2020   HUMANA MEDICAL PLAN             Insurance                                     $   86,955
  116113   5/12/2020   MIAMI TOOL RENTAL               Other Operating Expenses                      $       42
  116114   5/12/2020   ROBIN R. WEINER                 Professional Fees (Accounting & Legal)        $      105
  116115   5/12/2020   RODTEC SOLUTIONS INC            Other Operating Expenses                      $    1,338
  116116   5/12/2020   SERVICE WELDING SUPPLY          Other Operating Expenses                      $      900
  116117   5/12/2020   SUN LIFE FINANCIAL              Insurance                                     $    4,363
  116118   5/12/2020   NAVAL HOSPITAL GUANTANAMO BAY   Other Operating Expenses                      $      301
  116119   5/12/2020   VILLAGE OF BISCAYNE PARK        Utilities                                     $       35
ACH        5/12/2020   Child Support                   Payroll - Net                                 $      219
ACH        5/12/2020   TASC FSA                        Payroll - Net                                 $      569
ACH        5/18/2020   IRS                             Taxes Paid - Payroll                          $   64,821
ACH        5/18/2020   401K                            Payroll - Net                                 $   11,347
ACH        5/19/2020   Child Support                   Payroll - Net                                 $      219
ACH        5/19/2020   TASC FSA                        Payroll - Net                                 $      569
ACH        5/20/2020   Account Analysis Fee            Bank Charges                                  $    1,086
ACH        5/21/2020   NAVAL STATION GUANTANAMO BAY    Other Operating Expenses                      $    7,617
ACH        5/22/2020   IRS                             Taxes Paid - Payroll                          $      507
ACH        5/26/2020   IRS                             Taxes Paid - Payroll                          $   57,896
ACH        5/26/2020   Child Support                   Payroll - Net                                 $      219
ACH        5/26/2020   401K                            Payroll - Net                                 $   10,315
ACH        5/27/2020   TASC FSA                        Payroll - Net                                 $      569
  116120   5/28/2020   CHERRY BEKAERT, LLP             Professional Fees (Accounting & Legal)        $    4,000
  116121   5/28/2020   DISCOVERY BENEFITS              Insurance                                     $      228
  116122   5/28/2020   ENTERPRISE FM TRUST             Travel & Entertainment                        $    1,976
  116123   5/28/2020   Florida DFS                     Other Operating Expenses                      $       30
  116125   5/29/2020   MIAMI DADE WATER & SEWER        Utilities                                     $       20
  116126   5/29/2020   Suntrust Bank                   Office Supplies                               $    1,750
ACH         6/1/2020   GTMO Beneficiary Deductions     Payroll - Net                                 $    8,965
ACH         6/1/2020   IRS                             Taxes Paid - Payroll                          $   58,643
ACH         6/1/2020   401K                            Payroll - Net                                 $   34,101
ACH         6/2/2020   AETNA                           Insurance                                     $    1,619
ACH         6/2/2020   Child Support                   Payroll - Net                                 $      219
ACH         6/2/2020   TASC FSA                        Payroll - Net                                 $      569
ACH         6/3/2020   Grove Services Inc.             Other Operating Expenses                      $   33,000
  116127    6/5/2020   6201 SREI 99, LLC               Rent                                          $   14,825
  116128    6/5/2020   BANK OF AMERICA                 Office Supplies                               $    2,517
  116129    6/5/2020   DEPARTMENT OF BUSINESS          Other Operating Expenses                      $      109
  116130    6/5/2020   DEPARTMENT OF BUSINESS          Other Operating Expenses                      $      109
  116131    6/5/2020   DEPARTMENT OF BUSINESS          Other Operating Expenses                      $      109
  116132    6/8/2020   BENDELL INSURANCE GROUP         Insurance                                     $    6,822
ACH         6/8/2020   KURTZMAN CARSON CONSULTANTS     Other Operating Expenses                      $    4,242
ACH         6/8/2020   IRS                             Taxes Paid - Payroll                          $   57,456
ACH         6/8/2020   401K                            Payroll - Net                                 $   10,244
ACH         6/9/2020   Child Support                   Payroll - Net                                 $      219
ACH         6/9/2020   TASC FSA                        Payroll - Net                                 $      569
  116133   6/12/2020   AFLAC                           Insurance                                     $    2,253
  116134   6/12/2020   AON RISK SERVICES, INC          Insurance                                     $   44,462
                       Case 19-12821-AJC                    Doc 820           Filed 07/20/20             Page 25 of 88
MONTHLY OPERATING REPORT -                                                                                              ATTACHMENT NO. 4
POST CONFIRMATION

  116135         6/12/2020   CHERRY BEKAERT, LLP                          Professional Fees (Accounting & Legal)                   $      33,000
  116136         6/12/2020   HUMANA MEDICAL PLAN                          Insurance                                                $      88,279
  116137         6/12/2020   DANIEL MUNILLA                               Travel & Entertainment                                   $       2,172
  116138         6/12/2020   ROBIN R. WEINER                              Professional Fees (Accounting & Legal)                   $         105
  116139         6/12/2020   SUN LIFE FINANCIAL                           Insurance                                                $       4,344
ACH              6/15/2020   IRS                                          Taxes Paid - Payroll                                     $      60,930
ACH              6/15/2020   401K                                         Payroll - Net                                            $      11,828
  116140         6/16/2020   HERC RENTALS INC                             Vehicle Expenses                                         $      10,127
ACH              6/16/2020   Child Support                                Payroll - Net                                            $         219
ACH              6/16/2020   TASC FSA                                     Payroll - Net                                            $         569
  116141         6/17/2020   ABC IMAGING                                  Other Operating Expenses                                 $         408
  116142         6/17/2020   AT&T MOBILITY                                Telephone                                                $         428
  116143         6/17/2020   AT&T                                         Telephone                                                $       3,389
  116145         6/17/2020   MIAMI-DADE COUNTY                            Other Operating Expenses                                 $         355
  116146         6/17/2020   PITNEY BOWES                                 Office Supplies                                          $         500
  116147         6/17/2020   RODTEC SOLUTIONS INC                         Other Operating Expenses                                 $       1,663
ACH              6/18/2020   NAVAL STATION GUANTANAMO BAY                 Other Operating Expenses                                 $       8,191
ACH              6/18/2020   Account Analysis Fee                         Bank Charges                                             $       1,094
ACH              6/18/2020   Berger Singerman                             Professional Fees (Accounting & Legal)                   $      55,000
  116148         6/19/2020   DUDLEY, SELLERS & HEALY, P.L.                Professional Fees (Accounting & Legal)                   $       5,000
ACH              6/22/2020   IRS                                          Taxes Paid - Payroll                                     $      70,702
ACH              6/22/2020   401K                                         Payroll - Net                                            $      11,130
ACH              6/23/2020   Child Support                                Payroll - Net                                            $         219
ACH              6/23/2020   TASC FSA                                     Payroll - Net                                            $         569
  116149         6/24/2020   CHERRY BEKAERT, LLP                          Professional Fees (Accounting & Legal)                   $       2,500
  116150         6/24/2020   HERC RENTALS INC                             Vehicle Expenses                                         $         500
  116151         6/24/2020   MAVEN STRATEGIES, LLC                        Other Operating Expenses                                 $      10,000
ACH              6/25/2020   TASC FSA                                     Payroll - Net                                            $         371
  116152         6/26/2020   STONE CONCEPT MIAMI, INC                     Other Operating Expenses                                 $          61
ACH              6/29/2020   Berger Singerman                             Professional Fees (Accounting & Legal)                   $     100,000
ACH              6/29/2020   IRS                                          Taxes Paid - Payroll                                     $      50,600
ACH              6/29/2020   401K                                         Payroll - Net                                            $      31,425
  116153         6/30/2020   AT&T                                         Telephone                                                $       3,387
  116154         6/30/2020   BIRD'S EYE VIEW AERIAL PHOTOGR               Other Operating Expenses                                 $       3,100
  116155         6/30/2020   HDS/WHITE CAP CONST. SUPPLY                  Other Operating Expenses                                 $       2,023
  116156         6/30/2020   MIAMI-DADE COUNTY                            Other Operating Expenses                                 $         315
  116157         6/30/2020   MIAMI TOOL RENTAL                            Other Operating Expenses                                 $       7,444
  116158         6/30/2020   DAVION MORI, PETTY CASH                      Other Operating Expenses                                 $         619
  116159         6/30/2020   JOHN STILL                                   Professional Fees (Accounting & Legal)                   $         620
  116160         6/30/2020   PEDRO M. MUNILLA                             Travel & Entertainment                                   $       3,402
ACH              6/30/2020   Tropical Touch Inc.                          Other Operating Expenses                                 $      30,000
ACH              6/30/2020   GTMO Beneficiary Deductions                  Payroll - Net                                            $       6,840
ACH              6/30/2020   TASC FSA                                     Payroll - Net                                            $         569

                                                                                                                    TOTAL          $    2,022,447

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

None noted.
 Case 19-12821-AJC    Doc 820      Filed 07/20/20   Page 26 of 88
            Bank Reconciliation Report
             SunTrust Payroll Account
                      April 30, 2020




Bank Statement Ending Balance 04/30/2020             $260,934.96

Less Outstanding Checks                                     $0.00
Less Oustanding Withdrawls                                  $0.00
Plus Outstanding Deposits                                   $0.00

04/30/2020 Adjusted Bank Balance                     $260,934.96
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 27 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 28 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 29 of 88
 Case 19-12821-AJC    Doc 820      Filed 07/20/20   Page 30 of 88
            Bank Reconciliation Report
             SunTrust Payroll Account
                       May 31, 2020




Bank Statement Ending Balance 05/31/2020             $225,828.24

Less Outstanding Checks                                ($3,527.32)
Less Oustanding Withdrawls                             ($1,188.98)
Plus Outstanding Deposits                                   $0.00

05/31/2020 Adjusted Bank Balance                     $221,111.94
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 31 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 32 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 33 of 88
 Case 19-12821-AJC    Doc 820      Filed 07/20/20   Page 34 of 88
            Bank Reconciliation Report
             SunTrust Payroll Account
                      June 30, 2020




Bank Statement Ending Balance 06/30/2020             $237,212.65

Less Outstanding Checks                                     $0.00
Less Oustanding Withdrawls                                  $0.00
Plus Outstanding Deposits                                   $0.00

06/30/2020 Adjusted Bank Balance                     $237,212.65
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 35 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 36 of 88
                  Case 19-12821-AJC              Doc 820     Filed 07/20/20           Page 37 of 88
MONTHLY OPERATING REPORT -                                                                          ATTACHMENT NO. 4
POST CONFIRMATION

                                       CHAPTER 11 POST-CONFIRMATION
                                  CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                               SunTrust
Account Number                                             XXXXXXXXX6046
Purpose of Account (Operating/Payroll/Personal)            Payroll
Type of Account (e.g., Checking)                           Checking

 Check      Date of
Number    Transaction                    Payee                             Purpose or Description           Amount
  ACH          4/3/2020   EMPLOYEE 700                     Payroll - Net                                       1,463
  ACH         4/10/2020   EMPLOYEE 700                     Payroll - Net                                         202
  ACH         4/17/2020   EMPLOYEE 700                     Payroll - Net                                         179
  ACH         4/24/2020   EMPLOYEE 700                     Payroll - Net                                         258
  ACH          5/1/2020   EMPLOYEE 700                     Payroll - Net                                         348
  ACH          5/8/2020   EMPLOYEE 700                     Payroll - Net                                         145
  ACH          4/3/2020   EMPLOYEE 555                     Payroll - Net                                         353
  ACH         4/10/2020   EMPLOYEE 555                     Payroll - Net                                         295
  ACH         4/17/2020   EMPLOYEE 555                     Payroll - Net                                         317
  ACH         4/24/2020   EMPLOYEE 555                     Payroll - Net                                         317
  ACH          5/1/2020   EMPLOYEE 555                     Payroll - Net                                         376
  ACH          5/8/2020   EMPLOYEE 555                     Payroll - Net                                         317
  ACH         5/15/2020   EMPLOYEE 555                     Payroll - Net                                         298
  ACH         5/22/2020   EMPLOYEE 555                     Payroll - Net                                         324
  ACH         5/29/2020   EMPLOYEE 555                     Payroll - Net                                         315
  ACH          6/5/2020   EMPLOYEE 555                     Payroll - Net                                         213
  ACH         6/12/2020   EMPLOYEE 555                     Payroll - Net                                         406
  ACH          4/3/2020   EMPLOYEE 558                     Payroll - Net                                         344
  ACH         4/10/2020   EMPLOYEE 558                     Payroll - Net                                         337
  ACH         4/17/2020   EMPLOYEE 558                     Payroll - Net                                         370
  ACH         4/24/2020   EMPLOYEE 558                     Payroll - Net                                         370
  ACH          5/1/2020   EMPLOYEE 558                     Payroll - Net                                         370
  ACH          5/8/2020   EMPLOYEE 558                     Payroll - Net                                         370
  ACH         5/15/2020   EMPLOYEE 558                     Payroll - Net                                         370
  ACH         5/22/2020   EMPLOYEE 558                     Payroll - Net                                         370
  ACH         5/29/2020   EMPLOYEE 558                     Payroll - Net                                         370
  ACH          6/5/2020   EMPLOYEE 558                     Payroll - Net                                         988
  ACH         6/12/2020   EMPLOYEE 558                     Payroll - Net                                         403
  ACH         6/19/2020   EMPLOYEE 558                     Payroll - Net                                         422
  ACH         6/26/2020   EMPLOYEE 558                     Payroll - Net                                         436
  ACH          4/3/2020   EMPLOYEE 559                     Payroll - Net                                         344
  ACH         4/10/2020   EMPLOYEE 559                     Payroll - Net                                         337
  ACH         4/17/2020   EMPLOYEE 559                     Payroll - Net                                         370
  ACH         4/24/2020   EMPLOYEE 559                     Payroll - Net                                         370
  ACH          5/1/2020   EMPLOYEE 559                     Payroll - Net                                         358
  ACH          5/8/2020   EMPLOYEE 559                     Payroll - Net                                         370
  ACH         5/15/2020   EMPLOYEE 559                     Payroll - Net                                         358
  ACH         5/22/2020   EMPLOYEE 559                     Payroll - Net                                         363
  ACH         5/29/2020   EMPLOYEE 559                     Payroll - Net                                         370
  ACH          6/5/2020   EMPLOYEE 559                     Payroll - Net                                         988
  ACH         6/12/2020   EMPLOYEE 559                     Payroll - Net                                         390
  ACH         6/19/2020   EMPLOYEE 559                     Payroll - Net                                         405
  ACH         6/26/2020   EMPLOYEE 559                     Payroll - Net                                         432
  ACH          4/3/2020   EMPLOYEE 561                     Payroll - Net                                         223
  ACH         4/10/2020   EMPLOYEE 561                     Payroll - Net                                         154
  ACH         4/17/2020   EMPLOYEE 561                     Payroll - Net                                         181
  ACH         4/24/2020   EMPLOYEE 561                     Payroll - Net                                         181
  ACH          5/1/2020   EMPLOYEE 561                     Payroll - Net                                         244
  ACH          5/8/2020   EMPLOYEE 561                     Payroll - Net                                         181
  ACH         5/15/2020   EMPLOYEE 561                     Payroll - Net                                         175
  ACH         5/22/2020   EMPLOYEE 561                     Payroll - Net                                         189
  ACH         5/29/2020   EMPLOYEE 561                     Payroll - Net                                         178
  ACH          6/5/2020   EMPLOYEE 561                     Payroll - Net                                         162
  ACH         6/12/2020   EMPLOYEE 561                     Payroll - Net                                         157
  ACH         6/19/2020   EMPLOYEE 561                     Payroll - Net                                         139
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 38 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/26/2020   EMPLOYEE 561              Payroll - Net                         139
 ACH       4/3/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH      4/10/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH      4/17/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH      4/24/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH       5/1/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH       5/8/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH      5/15/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH      5/22/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH      5/29/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH       6/5/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH      6/12/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH      6/19/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH      6/26/2020   EMPLOYEE 565              Payroll - Net                         360
 ACH       4/3/2020   EMPLOYEE 722              Payroll - Net                         368
 ACH      4/10/2020   EMPLOYEE 722              Payroll - Net                         361
 ACH      4/17/2020   EMPLOYEE 722              Payroll - Net                         397
 ACH      4/24/2020   EMPLOYEE 722              Payroll - Net                         397
 ACH       5/1/2020   EMPLOYEE 722              Payroll - Net                         397
 ACH       5/8/2020   EMPLOYEE 722              Payroll - Net                         397
 ACH      5/15/2020   EMPLOYEE 722              Payroll - Net                         397
 ACH      5/22/2020   EMPLOYEE 722              Payroll - Net                         397
 ACH      5/29/2020   EMPLOYEE 722              Payroll - Net                         397
 ACH       6/5/2020   EMPLOYEE 722              Payroll - Net                         384
 ACH      6/12/2020   EMPLOYEE 722              Payroll - Net                         427
 ACH      6/19/2020   EMPLOYEE 722              Payroll - Net                         516
 ACH      6/26/2020   EMPLOYEE 722              Payroll - Net                         469
 ACH       4/3/2020   EMPLOYEE 1055             Payroll - Net                         319
 ACH      4/10/2020   EMPLOYEE 1055             Payroll - Net                         313
 ACH      4/17/2020   EMPLOYEE 1055             Payroll - Net                         343
 ACH      4/24/2020   EMPLOYEE 1055             Payroll - Net                         343
 ACH       5/1/2020   EMPLOYEE 1055             Payroll - Net                         343
 ACH       5/8/2020   EMPLOYEE 1055             Payroll - Net                         340
 ACH      5/15/2020   EMPLOYEE 1055             Payroll - Net                         343
 ACH      5/22/2020   EMPLOYEE 1055             Payroll - Net                         343
 ACH      5/29/2020   EMPLOYEE 1055             Payroll - Net                         343
 ACH       6/5/2020   EMPLOYEE 1055             Payroll - Net                         332
 ACH      6/12/2020   EMPLOYEE 1055             Payroll - Net                         381
 ACH      6/19/2020   EMPLOYEE 1055             Payroll - Net                         402
 ACH      6/26/2020   EMPLOYEE 1055             Payroll - Net                         402
 ACH       4/3/2020   EMPLOYEE 1005             Payroll - Net                         595
 ACH      4/10/2020   EMPLOYEE 1005             Payroll - Net                         570
 ACH      4/17/2020   EMPLOYEE 1005             Payroll - Net                         633
 ACH      4/24/2020   EMPLOYEE 1005             Payroll - Net                         633
 ACH       5/1/2020   EMPLOYEE 1005             Payroll - Net                         746
 ACH       5/8/2020   EMPLOYEE 1005             Payroll - Net                         709
 ACH      5/15/2020   EMPLOYEE 1005             Payroll - Net                         690
 ACH      5/22/2020   EMPLOYEE 1005             Payroll - Net                         746
 ACH      5/29/2020   EMPLOYEE 1005             Payroll - Net                         696
 ACH       6/5/2020   EMPLOYEE 1005             Payroll - Net                         734
 ACH      6/12/2020   EMPLOYEE 1005             Payroll - Net                         857
 ACH      6/19/2020   EMPLOYEE 1005             Payroll - Net                         872
 ACH      6/26/2020   EMPLOYEE 1005             Payroll - Net                         917
 ACH       4/3/2020   EMPLOYEE 739              Payroll - Net                         211
 ACH      4/10/2020   EMPLOYEE 739              Payroll - Net                         200
 ACH      4/17/2020   EMPLOYEE 739              Payroll - Net                         254
 ACH      4/24/2020   EMPLOYEE 739              Payroll - Net                         254
 ACH       5/1/2020   EMPLOYEE 739              Payroll - Net                         254
 ACH       5/8/2020   EMPLOYEE 739              Payroll - Net                         254
 ACH      5/15/2020   EMPLOYEE 739              Payroll - Net                         254
 ACH      5/22/2020   EMPLOYEE 739              Payroll - Net                         254
 ACH      5/29/2020   EMPLOYEE 739              Payroll - Net                         254
 ACH       6/5/2020   EMPLOYEE 739              Payroll - Net                         235
 ACH      6/12/2020   EMPLOYEE 739              Payroll - Net                         254
 ACH      6/19/2020   EMPLOYEE 739              Payroll - Net                         254
 ACH      6/26/2020   EMPLOYEE 739              Payroll - Net                         254
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 39 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH       4/3/2020   EMPLOYEE 741              Payroll - Net                          910
 ACH      4/10/2020   EMPLOYEE 741              Payroll - Net                          910
 ACH      4/17/2020   EMPLOYEE 741              Payroll - Net                          910
 ACH      4/24/2020   EMPLOYEE 741              Payroll - Net                          910
 ACH       5/1/2020   EMPLOYEE 741              Payroll - Net                        1,129
 ACH       5/8/2020   EMPLOYEE 741              Payroll - Net                          910
 ACH      5/15/2020   EMPLOYEE 741              Payroll - Net                        1,051
 ACH      5/22/2020   EMPLOYEE 741              Payroll - Net                          910
 ACH      5/29/2020   EMPLOYEE 741              Payroll - Net                        1,004
 ACH       6/5/2020   EMPLOYEE 741              Payroll - Net                          985
 ACH      6/12/2020   EMPLOYEE 741              Payroll - Net                          910
 ACH      6/19/2020   EMPLOYEE 741              Payroll - Net                          910
 ACH      6/26/2020   EMPLOYEE 741              Payroll - Net                          973
 ACH       4/3/2020   EMPLOYEE 1056             Payroll - Net                          319
 ACH      4/10/2020   EMPLOYEE 1056             Payroll - Net                          313
 ACH      4/17/2020   EMPLOYEE 1056             Payroll - Net                          343
 ACH      4/24/2020   EMPLOYEE 1056             Payroll - Net                          343
 ACH       5/1/2020   EMPLOYEE 1056             Payroll - Net                          343
 ACH       5/8/2020   EMPLOYEE 1056             Payroll - Net                          343
 ACH      5/15/2020   EMPLOYEE 1056             Payroll - Net                          343
 ACH      5/22/2020   EMPLOYEE 1056             Payroll - Net                          343
 ACH      5/29/2020   EMPLOYEE 1056             Payroll - Net                          343
 ACH       6/5/2020   EMPLOYEE 1056             Payroll - Net                          332
 ACH      6/12/2020   EMPLOYEE 1056             Payroll - Net                          381
 ACH      6/19/2020   EMPLOYEE 1056             Payroll - Net                          420
 ACH      6/26/2020   EMPLOYEE 1056             Payroll - Net                          405
 ACH       4/3/2020   EMPLOYEE 184              Payroll - Net                          263
 ACH      4/10/2020   EMPLOYEE 184              Payroll - Net                          258
 ACH      4/17/2020   EMPLOYEE 184              Payroll - Net                          281
 ACH      4/24/2020   EMPLOYEE 184              Payroll - Net                          281
 ACH       5/1/2020   EMPLOYEE 184              Payroll - Net                          281
 ACH       5/8/2020   EMPLOYEE 184              Payroll - Net                          281
 ACH      5/15/2020   EMPLOYEE 184              Payroll - Net                          281
 ACH      5/22/2020   EMPLOYEE 184              Payroll - Net                          281
 ACH      5/29/2020   EMPLOYEE 184              Payroll - Net                          281
 ACH       6/5/2020   EMPLOYEE 184              Payroll - Net                          273
 ACH      6/12/2020   EMPLOYEE 184              Payroll - Net                          286
 ACH      6/19/2020   EMPLOYEE 184              Payroll - Net                          308
 ACH      6/26/2020   EMPLOYEE 184              Payroll - Net                          304
 ACH       4/3/2020   EMPLOYEE 176              Payroll - Net                          164
 ACH      4/10/2020   EMPLOYEE 176              Payroll - Net                          164
 ACH      4/17/2020   EMPLOYEE 176              Payroll - Net                          164
 ACH      4/24/2020   EMPLOYEE 176              Payroll - Net                          164
 ACH       5/1/2020   EMPLOYEE 176              Payroll - Net                          164
 ACH       5/8/2020   EMPLOYEE 176              Payroll - Net                           20
 ACH       4/3/2020   EMPLOYEE 783              Payroll - Net                        1,627
 ACH      4/10/2020   EMPLOYEE 783              Payroll - Net                          174
 ACH      4/17/2020   EMPLOYEE 783              Payroll - Net                          179
 ACH      4/24/2020   EMPLOYEE 783              Payroll - Net                          244
 ACH       5/1/2020   EMPLOYEE 783              Payroll - Net                          244
 ACH       5/8/2020   EMPLOYEE 783              Payroll - Net                          145
 ACH       4/3/2020   EMPLOYEE 786              Payroll - Net                          452
 ACH      4/10/2020   EMPLOYEE 786              Payroll - Net                          437
 ACH      4/17/2020   EMPLOYEE 786              Payroll - Net                          512
 ACH      4/24/2020   EMPLOYEE 786              Payroll - Net                          512
 ACH       5/1/2020   EMPLOYEE 786              Payroll - Net                          512
 ACH       5/8/2020   EMPLOYEE 786              Payroll - Net                          512
 ACH      5/15/2020   EMPLOYEE 786              Payroll - Net                          512
 ACH      5/22/2020   EMPLOYEE 786              Payroll - Net                          512
 ACH      5/29/2020   EMPLOYEE 786              Payroll - Net                          512
 ACH       6/5/2020   EMPLOYEE 786              Payroll - Net                          485
 ACH      6/12/2020   EMPLOYEE 786              Payroll - Net                          557
 ACH      6/19/2020   EMPLOYEE 786              Payroll - Net                          602
 ACH      6/26/2020   EMPLOYEE 786              Payroll - Net                          692
 ACH       4/3/2020   EMPLOYEE 755              Payroll - Net                          442
 ACH      4/10/2020   EMPLOYEE 755              Payroll - Net                          357
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 40 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      4/17/2020   EMPLOYEE 755              Payroll - Net                         409
 ACH      4/24/2020   EMPLOYEE 755              Payroll - Net                         390
 ACH       5/1/2020   EMPLOYEE 755              Payroll - Net                         449
 ACH       5/8/2020   EMPLOYEE 755              Payroll - Net                         409
 ACH      5/15/2020   EMPLOYEE 755              Payroll - Net                         403
 ACH      5/22/2020   EMPLOYEE 755              Payroll - Net                         419
 ACH      5/29/2020   EMPLOYEE 755              Payroll - Net                         419
 ACH       6/5/2020   EMPLOYEE 755              Payroll - Net                         389
 ACH      6/12/2020   EMPLOYEE 755              Payroll - Net                         432
 ACH      6/19/2020   EMPLOYEE 755              Payroll - Net                         442
 ACH      6/26/2020   EMPLOYEE 755              Payroll - Net                         436
 ACH       4/3/2020   EMPLOYEE 1057             Payroll - Net                         319
 ACH      4/10/2020   EMPLOYEE 1057             Payroll - Net                         313
 ACH      4/17/2020   EMPLOYEE 1057             Payroll - Net                         343
 ACH      4/24/2020   EMPLOYEE 1057             Payroll - Net                         343
 ACH       5/1/2020   EMPLOYEE 1057             Payroll - Net                         343
 ACH       5/8/2020   EMPLOYEE 1057             Payroll - Net                         343
 ACH      5/15/2020   EMPLOYEE 1057             Payroll - Net                         343
 ACH      5/22/2020   EMPLOYEE 1057             Payroll - Net                         343
 ACH      5/29/2020   EMPLOYEE 1057             Payroll - Net                         343
 ACH       6/5/2020   EMPLOYEE 1057             Payroll - Net                         332
 ACH      6/12/2020   EMPLOYEE 1057             Payroll - Net                         381
 ACH      6/19/2020   EMPLOYEE 1057             Payroll - Net                         426
 ACH      6/26/2020   EMPLOYEE 1057             Payroll - Net                         417
 ACH       4/3/2020   EMPLOYEE 1003             Payroll - Net                         401
 ACH      4/10/2020   EMPLOYEE 1003             Payroll - Net                         385
 ACH      4/17/2020   EMPLOYEE 1003             Payroll - Net                         416
 ACH      4/24/2020   EMPLOYEE 1003             Payroll - Net                         424
 ACH       5/1/2020   EMPLOYEE 1003             Payroll - Net                         424
 ACH       5/8/2020   EMPLOYEE 1003             Payroll - Net                         424
 ACH      5/15/2020   EMPLOYEE 1003             Payroll - Net                         424
 ACH      5/22/2020   EMPLOYEE 1003             Payroll - Net                         424
 ACH      5/29/2020   EMPLOYEE 1003             Payroll - Net                         424
 ACH       6/5/2020   EMPLOYEE 1003             Payroll - Net                         423
 ACH      6/12/2020   EMPLOYEE 1003             Payroll - Net                         424
 ACH      6/19/2020   EMPLOYEE 1003             Payroll - Net                         424
 ACH      6/26/2020   EMPLOYEE 1003             Payroll - Net                         424
 ACH       4/3/2020   EMPLOYEE 763              Payroll - Net                         592
 ACH      4/10/2020   EMPLOYEE 763              Payroll - Net                         459
 ACH      4/17/2020   EMPLOYEE 763              Payroll - Net                         510
 ACH      4/24/2020   EMPLOYEE 763              Payroll - Net                         510
 ACH       5/1/2020   EMPLOYEE 763              Payroll - Net                         633
 ACH       5/8/2020   EMPLOYEE 763              Payroll - Net                         510
 ACH      5/15/2020   EMPLOYEE 763              Payroll - Net                         500
 ACH      5/22/2020   EMPLOYEE 763              Payroll - Net                         500
 ACH      5/29/2020   EMPLOYEE 763              Payroll - Net                         428
 ACH       6/5/2020   EMPLOYEE 763              Payroll - Net                         439
 ACH      6/12/2020   EMPLOYEE 763              Payroll - Net                         495
 ACH      6/19/2020   EMPLOYEE 763              Payroll - Net                         490
 ACH      6/26/2020   EMPLOYEE 763              Payroll - Net                         551
 ACH       4/3/2020   EMPLOYEE 734              Payroll - Net                         344
 ACH      4/10/2020   EMPLOYEE 734              Payroll - Net                         337
 ACH      4/17/2020   EMPLOYEE 734              Payroll - Net                         370
 ACH      4/24/2020   EMPLOYEE 734              Payroll - Net                         370
 ACH       5/1/2020   EMPLOYEE 734              Payroll - Net                         370
 ACH       5/8/2020   EMPLOYEE 734              Payroll - Net                         370
 ACH      5/15/2020   EMPLOYEE 734              Payroll - Net                         370
 ACH      5/22/2020   EMPLOYEE 734              Payroll - Net                         370
 ACH      5/29/2020   EMPLOYEE 734              Payroll - Net                         370
 ACH       6/5/2020   EMPLOYEE 734              Payroll - Net                         988
 ACH      6/12/2020   EMPLOYEE 734              Payroll - Net                         416
 ACH      6/19/2020   EMPLOYEE 734              Payroll - Net                         436
 ACH      6/26/2020   EMPLOYEE 734              Payroll - Net                         452
 ACH       4/3/2020   EMPLOYEE 328              Payroll - Net                         479
 ACH      4/10/2020   EMPLOYEE 328              Payroll - Net                         469
 ACH      4/17/2020   EMPLOYEE 328              Payroll - Net                         519
              Case 19-12821-AJC      Doc 820     Filed 07/20/20   Page 41 of 88
MONTHLY OPERATING REPORT -                                               ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      4/24/2020   EMPLOYEE 328             Payroll - Net                          519
 ACH       5/1/2020   EMPLOYEE 328             Payroll - Net                          519
 ACH       5/8/2020   EMPLOYEE 328             Payroll - Net                          519
 ACH      5/15/2020   EMPLOYEE 328             Payroll - Net                          519
 ACH      5/22/2020   EMPLOYEE 328             Payroll - Net                          519
 ACH      5/29/2020   EMPLOYEE 328             Payroll - Net                          519
 ACH       6/5/2020   EMPLOYEE 328             Payroll - Net                        1,461
 ACH      6/12/2020   EMPLOYEE 328             Payroll - Net                          549
 ACH      6/19/2020   EMPLOYEE 328             Payroll - Net                          599
 ACH      6/26/2020   EMPLOYEE 328             Payroll - Net                          619
 ACH       4/3/2020   EMPLOYEE 701             Payroll - Net                        1,317
 ACH      4/10/2020   EMPLOYEE 701             Payroll - Net                          145
 ACH      4/17/2020   EMPLOYEE 701             Payroll - Net                          179
 ACH      4/24/2020   EMPLOYEE 701             Payroll - Net                          190
 ACH       5/1/2020   EMPLOYEE 701             Payroll - Net                          281
 ACH       5/8/2020   EMPLOYEE 701             Payroll - Net                          145
 ACH       4/3/2020   EMPLOYEE 800             Payroll - Net                          689
 ACH      4/10/2020   EMPLOYEE 800             Payroll - Net                          632
 ACH      4/17/2020   EMPLOYEE 800             Payroll - Net                          704
 ACH      4/24/2020   EMPLOYEE 800             Payroll - Net                          704
 ACH       5/1/2020   EMPLOYEE 800             Payroll - Net                          704
 ACH       5/8/2020   EMPLOYEE 800             Payroll - Net                          704
 ACH      5/15/2020   EMPLOYEE 800             Payroll - Net                          704
 ACH      5/22/2020   EMPLOYEE 800             Payroll - Net                          704
 ACH      5/29/2020   EMPLOYEE 800             Payroll - Net                          704
 ACH       6/5/2020   EMPLOYEE 800             Payroll - Net                          678
 ACH      6/12/2020   EMPLOYEE 800             Payroll - Net                          704
 ACH      6/19/2020   EMPLOYEE 800             Payroll - Net                          818
 ACH      6/26/2020   EMPLOYEE 800             Payroll - Net                          932
 ACH       4/3/2020   EMPLOYEE 867             Payroll - Net                          255
 ACH      4/10/2020   EMPLOYEE 867             Payroll - Net                          246
 ACH      4/17/2020   EMPLOYEE 867             Payroll - Net                          263
 ACH      4/24/2020   EMPLOYEE 867             Payroll - Net                          267
 ACH       5/1/2020   EMPLOYEE 867             Payroll - Net                          267
 ACH       5/8/2020   EMPLOYEE 867             Payroll - Net                          267
 ACH      5/15/2020   EMPLOYEE 867             Payroll - Net                          267
 ACH      5/22/2020   EMPLOYEE 867             Payroll - Net                          267
 ACH      5/29/2020   EMPLOYEE 867             Payroll - Net                          267
 ACH       6/5/2020   EMPLOYEE 867             Payroll - Net                          260
 ACH      6/12/2020   EMPLOYEE 867             Payroll - Net                          267
 ACH      6/19/2020   EMPLOYEE 867             Payroll - Net                          267
 ACH      6/26/2020   EMPLOYEE 867             Payroll - Net                          267
 ACH       4/3/2020   EMPLOYEE 860             Payroll - Net                          377
 ACH      4/10/2020   EMPLOYEE 860             Payroll - Net                          377
 ACH      4/17/2020   EMPLOYEE 860             Payroll - Net                          409
 ACH      4/24/2020   EMPLOYEE 860             Payroll - Net                          409
 ACH       5/1/2020   EMPLOYEE 860             Payroll - Net                          409
 ACH       5/8/2020   EMPLOYEE 860             Payroll - Net                          409
 ACH      5/15/2020   EMPLOYEE 860             Payroll - Net                          409
 ACH      5/22/2020   EMPLOYEE 860             Payroll - Net                          409
 ACH      5/29/2020   EMPLOYEE 860             Payroll - Net                          409
 ACH       6/5/2020   EMPLOYEE 860             Payroll - Net                        1,016
 ACH      6/12/2020   EMPLOYEE 860             Payroll - Net                          452
 ACH      6/19/2020   EMPLOYEE 860             Payroll - Net                          485
 ACH      6/26/2020   EMPLOYEE 860             Payroll - Net                          472
 ACH       4/3/2020   EMPLOYEE 872             Payroll - Net                          357
 ACH      4/10/2020   EMPLOYEE 872             Payroll - Net                          285
 ACH      4/17/2020   EMPLOYEE 872             Payroll - Net                          334
 ACH      4/24/2020   EMPLOYEE 872             Payroll - Net                          307
 ACH       5/1/2020   EMPLOYEE 872             Payroll - Net                          375
 ACH       5/8/2020   EMPLOYEE 872             Payroll - Net                          321
 ACH      5/15/2020   EMPLOYEE 872             Payroll - Net                          330
 ACH      5/22/2020   EMPLOYEE 872             Payroll - Net                          359
 ACH      5/29/2020   EMPLOYEE 872             Payroll - Net                          341
 ACH       6/5/2020   EMPLOYEE 872             Payroll - Net                          318
 ACH      6/12/2020   EMPLOYEE 872             Payroll - Net                          346
              Case 19-12821-AJC      Doc 820     Filed 07/20/20   Page 42 of 88
MONTHLY OPERATING REPORT -                                               ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/19/2020   EMPLOYEE 872             Payroll - Net                         343
 ACH      6/26/2020   EMPLOYEE 872             Payroll - Net                         352
 ACH       4/3/2020   EMPLOYEE 815             Payroll - Net                         223
 ACH      4/10/2020   EMPLOYEE 815             Payroll - Net                         218
 ACH      4/17/2020   EMPLOYEE 815             Payroll - Net                         245
 ACH      4/24/2020   EMPLOYEE 815             Payroll - Net                         245
 ACH       5/1/2020   EMPLOYEE 815             Payroll - Net                         245
 ACH       5/8/2020   EMPLOYEE 815             Payroll - Net                         245
 ACH      5/15/2020   EMPLOYEE 815             Payroll - Net                         245
 ACH      5/22/2020   EMPLOYEE 815             Payroll - Net                         245
 ACH      5/29/2020   EMPLOYEE 815             Payroll - Net                         245
 ACH       6/5/2020   EMPLOYEE 815             Payroll - Net                         235
 ACH      6/12/2020   EMPLOYEE 815             Payroll - Net                         245
 ACH      6/19/2020   EMPLOYEE 815             Payroll - Net                         288
 ACH      6/26/2020   EMPLOYEE 815             Payroll - Net                         245
 ACH       4/3/2020   EMPLOYEE 820             Payroll - Net                         315
 ACH      4/10/2020   EMPLOYEE 820             Payroll - Net                         309
 ACH      4/17/2020   EMPLOYEE 820             Payroll - Net                         336
 ACH      4/24/2020   EMPLOYEE 820             Payroll - Net                         336
 ACH       5/1/2020   EMPLOYEE 820             Payroll - Net                         336
 ACH       5/8/2020   EMPLOYEE 820             Payroll - Net                         336
 ACH      5/15/2020   EMPLOYEE 820             Payroll - Net                         336
 ACH      5/22/2020   EMPLOYEE 820             Payroll - Net                         353
 ACH      5/29/2020   EMPLOYEE 820             Payroll - Net                         336
 ACH       6/5/2020   EMPLOYEE 820             Payroll - Net                         321
 ACH      6/12/2020   EMPLOYEE 820             Payroll - Net                         374
 ACH      6/19/2020   EMPLOYEE 820             Payroll - Net                         390
 ACH      6/26/2020   EMPLOYEE 820             Payroll - Net                         390
 ACH       4/3/2020   EMPLOYEE 822             Payroll - Net                         310
 ACH      4/10/2020   EMPLOYEE 822             Payroll - Net                         305
 ACH      4/17/2020   EMPLOYEE 822             Payroll - Net                         323
 ACH      4/24/2020   EMPLOYEE 822             Payroll - Net                         333
 ACH       5/1/2020   EMPLOYEE 822             Payroll - Net                         286
 ACH       5/8/2020   EMPLOYEE 822             Payroll - Net                         333
 ACH      5/15/2020   EMPLOYEE 822             Payroll - Net                         359
 ACH      5/22/2020   EMPLOYEE 822             Payroll - Net                         286
 ACH      5/29/2020   EMPLOYEE 822             Payroll - Net                         333
 ACH       6/5/2020   EMPLOYEE 822             Payroll - Net                         323
 ACH      6/12/2020   EMPLOYEE 822             Payroll - Net                         367
 ACH      6/19/2020   EMPLOYEE 822             Payroll - Net                         396
 ACH      6/26/2020   EMPLOYEE 822             Payroll - Net                         384
 ACH       4/3/2020   EMPLOYEE 833             Payroll - Net                         286
 ACH      4/10/2020   EMPLOYEE 833             Payroll - Net                         281
 ACH      4/17/2020   EMPLOYEE 833             Payroll - Net                         307
 ACH      4/24/2020   EMPLOYEE 833             Payroll - Net                         307
 ACH       5/1/2020   EMPLOYEE 833             Payroll - Net                         307
 ACH       5/8/2020   EMPLOYEE 833             Payroll - Net                         307
 ACH      5/15/2020   EMPLOYEE 833             Payroll - Net                         307
 ACH      5/22/2020   EMPLOYEE 833             Payroll - Net                         307
 ACH      5/29/2020   EMPLOYEE 833             Payroll - Net                         307
 ACH       6/5/2020   EMPLOYEE 833             Payroll - Net                         297
 ACH      6/12/2020   EMPLOYEE 833             Payroll - Net                         327
 ACH      6/19/2020   EMPLOYEE 833             Payroll - Net                         348
 ACH      6/26/2020   EMPLOYEE 833             Payroll - Net                         358
 ACH       4/3/2020   EMPLOYEE 836             Payroll - Net                         328
 ACH      4/10/2020   EMPLOYEE 836             Payroll - Net                         316
 ACH      4/17/2020   EMPLOYEE 836             Payroll - Net                         340
 ACH      4/24/2020   EMPLOYEE 836             Payroll - Net                         297
 ACH       5/1/2020   EMPLOYEE 836             Payroll - Net                         346
 ACH       5/8/2020   EMPLOYEE 836             Payroll - Net                         346
 ACH      5/15/2020   EMPLOYEE 836             Payroll - Net                         346
 ACH      5/22/2020   EMPLOYEE 836             Payroll - Net                         346
 ACH      5/29/2020   EMPLOYEE 836             Payroll - Net                         346
 ACH       6/5/2020   EMPLOYEE 836             Payroll - Net                         335
 ACH      6/12/2020   EMPLOYEE 836             Payroll - Net                         346
 ACH      6/19/2020   EMPLOYEE 836             Payroll - Net                         346
              Case 19-12821-AJC      Doc 820     Filed 07/20/20   Page 43 of 88
MONTHLY OPERATING REPORT -                                               ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/26/2020   EMPLOYEE 836             Payroll - Net                          346
 ACH       4/3/2020   EMPLOYEE 845             Payroll - Net                          345
 ACH      4/10/2020   EMPLOYEE 845             Payroll - Net                          339
 ACH      4/17/2020   EMPLOYEE 845             Payroll - Net                          372
 ACH      4/24/2020   EMPLOYEE 845             Payroll - Net                          372
 ACH       5/1/2020   EMPLOYEE 845             Payroll - Net                          372
 ACH       5/8/2020   EMPLOYEE 845             Payroll - Net                          372
 ACH      5/15/2020   EMPLOYEE 845             Payroll - Net                          372
 ACH      5/22/2020   EMPLOYEE 845             Payroll - Net                          372
 ACH      5/29/2020   EMPLOYEE 845             Payroll - Net                          372
 ACH       6/5/2020   EMPLOYEE 845             Payroll - Net                          360
 ACH      6/12/2020   EMPLOYEE 845             Payroll - Net                          391
 ACH      6/19/2020   EMPLOYEE 845             Payroll - Net                          411
 ACH      6/26/2020   EMPLOYEE 845             Payroll - Net                          405
 ACH       4/3/2020   EMPLOYEE 850             Payroll - Net                          442
 ACH      4/10/2020   EMPLOYEE 850             Payroll - Net                          377
 ACH      4/17/2020   EMPLOYEE 850             Payroll - Net                          409
 ACH      4/24/2020   EMPLOYEE 850             Payroll - Net                          409
 ACH       5/1/2020   EMPLOYEE 850             Payroll - Net                          429
 ACH       5/8/2020   EMPLOYEE 850             Payroll - Net                          379
 ACH      5/15/2020   EMPLOYEE 850             Payroll - Net                          386
 ACH      5/22/2020   EMPLOYEE 850             Payroll - Net                          426
 ACH      5/29/2020   EMPLOYEE 850             Payroll - Net                          419
 ACH       6/5/2020   EMPLOYEE 850             Payroll - Net                        1,022
 ACH      6/12/2020   EMPLOYEE 850             Payroll - Net                          432
 ACH      6/19/2020   EMPLOYEE 850             Payroll - Net                          442
 ACH      6/26/2020   EMPLOYEE 850             Payroll - Net                          436
 ACH       4/3/2020   EMPLOYEE 908             Payroll - Net                          344
 ACH      4/10/2020   EMPLOYEE 908             Payroll - Net                          337
 ACH      4/17/2020   EMPLOYEE 908             Payroll - Net                          370
 ACH      4/24/2020   EMPLOYEE 908             Payroll - Net                          370
 ACH       5/1/2020   EMPLOYEE 908             Payroll - Net                          370
 ACH       5/8/2020   EMPLOYEE 908             Payroll - Net                          370
 ACH      5/15/2020   EMPLOYEE 908             Payroll - Net                          370
 ACH      5/22/2020   EMPLOYEE 908             Payroll - Net                          370
 ACH      5/29/2020   EMPLOYEE 908             Payroll - Net                          370
 ACH       6/5/2020   EMPLOYEE 908             Payroll - Net                          358
 ACH      6/12/2020   EMPLOYEE 908             Payroll - Net                          390
 ACH      6/19/2020   EMPLOYEE 908             Payroll - Net                          422
 ACH      6/26/2020   EMPLOYEE 908             Payroll - Net                          436
 ACH       4/3/2020   EMPLOYEE 509             Payroll - Net                          495
 ACH      4/10/2020   EMPLOYEE 509             Payroll - Net                          378
 ACH      4/17/2020   EMPLOYEE 509             Payroll - Net                          423
 ACH      4/24/2020   EMPLOYEE 509             Payroll - Net                          423
 ACH       5/1/2020   EMPLOYEE 509             Payroll - Net                          541
 ACH       5/8/2020   EMPLOYEE 509             Payroll - Net                          423
 ACH      5/15/2020   EMPLOYEE 509             Payroll - Net                          414
 ACH      5/22/2020   EMPLOYEE 509             Payroll - Net                          441
 ACH      5/29/2020   EMPLOYEE 509             Payroll - Net                          419
 ACH       6/5/2020   EMPLOYEE 509             Payroll - Net                          360
 ACH      6/12/2020   EMPLOYEE 509             Payroll - Net                          419
 ACH      6/19/2020   EMPLOYEE 509             Payroll - Net                          351
 ACH      6/26/2020   EMPLOYEE 509             Payroll - Net                          383
 ACH       4/3/2020   EMPLOYEE 522             Payroll - Net                          255
 ACH      4/10/2020   EMPLOYEE 522             Payroll - Net                          246
 ACH      4/17/2020   EMPLOYEE 522             Payroll - Net                          263
 ACH      4/24/2020   EMPLOYEE 522             Payroll - Net                          260
 ACH       5/1/2020   EMPLOYEE 522             Payroll - Net                          267
 ACH       5/8/2020   EMPLOYEE 522             Payroll - Net                          267
 ACH      5/15/2020   EMPLOYEE 522             Payroll - Net                          267
 ACH      5/22/2020   EMPLOYEE 522             Payroll - Net                          260
 ACH      5/29/2020   EMPLOYEE 522             Payroll - Net                          267
 ACH       6/5/2020   EMPLOYEE 522             Payroll - Net                          260
 ACH      6/12/2020   EMPLOYEE 522             Payroll - Net                          267
 ACH      6/19/2020   EMPLOYEE 522             Payroll - Net                          267
 ACH      6/26/2020   EMPLOYEE 522             Payroll - Net                          267
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 44 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH       4/3/2020   EMPLOYEE 916              Payroll - Net                         442
 ACH      4/10/2020   EMPLOYEE 916              Payroll - Net                         377
 ACH      4/17/2020   EMPLOYEE 916              Payroll - Net                         409
 ACH      4/24/2020   EMPLOYEE 916              Payroll - Net                         409
 ACH       5/1/2020   EMPLOYEE 916              Payroll - Net                         475
 ACH       5/8/2020   EMPLOYEE 916              Payroll - Net                         409
 ACH      5/15/2020   EMPLOYEE 916              Payroll - Net                         403
 ACH      5/22/2020   EMPLOYEE 916              Payroll - Net                         412
 ACH      5/29/2020   EMPLOYEE 916              Payroll - Net                         419
 ACH       6/5/2020   EMPLOYEE 916              Payroll - Net                         392
 ACH      6/12/2020   EMPLOYEE 916              Payroll - Net                         432
 ACH      6/19/2020   EMPLOYEE 916              Payroll - Net                         405
 ACH      6/26/2020   EMPLOYEE 916              Payroll - Net                         436
 ACH       4/3/2020   EMPLOYEE 919              Payroll - Net                         582
 ACH      4/10/2020   EMPLOYEE 919              Payroll - Net                         569
 ACH      4/17/2020   EMPLOYEE 919              Payroll - Net                         633
 ACH      4/24/2020   EMPLOYEE 919              Payroll - Net                         633
 ACH       5/1/2020   EMPLOYEE 919              Payroll - Net                         633
 ACH       5/8/2020   EMPLOYEE 919              Payroll - Net                         633
 ACH      5/15/2020   EMPLOYEE 919              Payroll - Net                         633
 ACH      5/22/2020   EMPLOYEE 919              Payroll - Net                         633
 ACH      5/29/2020   EMPLOYEE 919              Payroll - Net                         633
 ACH       6/5/2020   EMPLOYEE 919              Payroll - Net                         610
 ACH      6/12/2020   EMPLOYEE 919              Payroll - Net                         670
 ACH      6/19/2020   EMPLOYEE 919              Payroll - Net                         708
 ACH      6/26/2020   EMPLOYEE 919              Payroll - Net                         696
 ACH       4/3/2020   EMPLOYEE 925              Payroll - Net                         446
 ACH      4/10/2020   EMPLOYEE 925              Payroll - Net                         359
 ACH      4/17/2020   EMPLOYEE 925              Payroll - Net                         412
 ACH      4/24/2020   EMPLOYEE 925              Payroll - Net                         373
 ACH       5/1/2020   EMPLOYEE 925              Payroll - Net                         393
 ACH       5/8/2020   EMPLOYEE 925              Payroll - Net                         361
 ACH      5/15/2020   EMPLOYEE 925              Payroll - Net                         396
 ACH      5/22/2020   EMPLOYEE 925              Payroll - Net                         422
 ACH      5/29/2020   EMPLOYEE 925              Payroll - Net                         422
 ACH       6/5/2020   EMPLOYEE 925              Payroll - Net                         395
 ACH      6/12/2020   EMPLOYEE 925              Payroll - Net                         426
 ACH      6/19/2020   EMPLOYEE 925              Payroll - Net                         426
 ACH      6/26/2020   EMPLOYEE 925              Payroll - Net                         429
 ACH       4/3/2020   EMPLOYEE 928              Payroll - Net                         344
 ACH      4/10/2020   EMPLOYEE 928              Payroll - Net                         337
 ACH      4/17/2020   EMPLOYEE 928              Payroll - Net                         370
 ACH      4/24/2020   EMPLOYEE 928              Payroll - Net                         370
 ACH       5/1/2020   EMPLOYEE 928              Payroll - Net                         370
 ACH       5/8/2020   EMPLOYEE 928              Payroll - Net                         370
 ACH      5/15/2020   EMPLOYEE 928              Payroll - Net                         370
 ACH      5/22/2020   EMPLOYEE 928              Payroll - Net                         370
 ACH      5/29/2020   EMPLOYEE 928              Payroll - Net                         358
 ACH       6/5/2020   EMPLOYEE 928              Payroll - Net                         988
 ACH      6/12/2020   EMPLOYEE 928              Payroll - Net                         386
 ACH      6/19/2020   EMPLOYEE 928              Payroll - Net                         439
 ACH      6/26/2020   EMPLOYEE 928              Payroll - Net                         436
 ACH       4/3/2020   EMPLOYEE 930              Payroll - Net                         344
 ACH      4/10/2020   EMPLOYEE 930              Payroll - Net                         337
 ACH      4/17/2020   EMPLOYEE 930              Payroll - Net                         370
 ACH      4/24/2020   EMPLOYEE 930              Payroll - Net                         370
 ACH       5/1/2020   EMPLOYEE 930              Payroll - Net                         370
 ACH       5/8/2020   EMPLOYEE 930              Payroll - Net                         358
 ACH      5/15/2020   EMPLOYEE 930              Payroll - Net                         370
 ACH      5/22/2020   EMPLOYEE 930              Payroll - Net                         370
 ACH      5/29/2020   EMPLOYEE 930              Payroll - Net                         370
 ACH       6/5/2020   EMPLOYEE 930              Payroll - Net                         358
 ACH      6/12/2020   EMPLOYEE 930              Payroll - Net                         374
 ACH      6/19/2020   EMPLOYEE 930              Payroll - Net                         422
 ACH      6/26/2020   EMPLOYEE 930              Payroll - Net                         436
 ACH       4/3/2020   EMPLOYEE 1006             Payroll - Net                         442
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 45 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      4/10/2020   EMPLOYEE 1006             Payroll - Net                          377
 ACH      4/17/2020   EMPLOYEE 1006             Payroll - Net                          409
 ACH      4/24/2020   EMPLOYEE 1006             Payroll - Net                          409
 ACH       5/1/2020   EMPLOYEE 1006             Payroll - Net                          449
 ACH       5/8/2020   EMPLOYEE 1006             Payroll - Net                          409
 ACH      5/15/2020   EMPLOYEE 1006             Payroll - Net                          386
 ACH      5/22/2020   EMPLOYEE 1006             Payroll - Net                          419
 ACH      5/29/2020   EMPLOYEE 1006             Payroll - Net                          419
 ACH       6/5/2020   EMPLOYEE 1006             Payroll - Net                        1,007
 ACH      6/12/2020   EMPLOYEE 1006             Payroll - Net                          403
 ACH      6/19/2020   EMPLOYEE 1006             Payroll - Net                          422
 ACH      6/26/2020   EMPLOYEE 1006             Payroll - Net                          419
 ACH       4/3/2020   EMPLOYEE 937              Payroll - Net                        2,083
 ACH      4/10/2020   EMPLOYEE 937              Payroll - Net                          119
 ACH      4/17/2020   EMPLOYEE 937              Payroll - Net                          167
 ACH      4/24/2020   EMPLOYEE 937              Payroll - Net                          138
 ACH       5/1/2020   EMPLOYEE 937              Payroll - Net                          157
 ACH       5/8/2020   EMPLOYEE 937              Payroll - Net                           42
 ACH       4/3/2020   EMPLOYEE 944              Payroll - Net                          344
 ACH      4/10/2020   EMPLOYEE 944              Payroll - Net                          337
 ACH      4/17/2020   EMPLOYEE 944              Payroll - Net                          370
 ACH      4/24/2020   EMPLOYEE 944              Payroll - Net                          370
 ACH       5/1/2020   EMPLOYEE 944              Payroll - Net                          370
 ACH       5/8/2020   EMPLOYEE 944              Payroll - Net                          370
 ACH      5/15/2020   EMPLOYEE 944              Payroll - Net                          370
 ACH      5/22/2020   EMPLOYEE 944              Payroll - Net                          363
 ACH      5/29/2020   EMPLOYEE 944              Payroll - Net                          370
 ACH       6/5/2020   EMPLOYEE 944              Payroll - Net                          988
 ACH      6/12/2020   EMPLOYEE 944              Payroll - Net                          390
 ACH      6/19/2020   EMPLOYEE 944              Payroll - Net                          422
 ACH      6/26/2020   EMPLOYEE 944              Payroll - Net                          436
 ACH       4/3/2020   EMPLOYEE 949              Payroll - Net                          344
 ACH      4/10/2020   EMPLOYEE 949              Payroll - Net                          337
 ACH      4/17/2020   EMPLOYEE 949              Payroll - Net                          370
 ACH      4/24/2020   EMPLOYEE 949              Payroll - Net                          370
 ACH       5/1/2020   EMPLOYEE 949              Payroll - Net                          370
 ACH       5/8/2020   EMPLOYEE 949              Payroll - Net                          370
 ACH      5/15/2020   EMPLOYEE 949              Payroll - Net                          370
 ACH      5/22/2020   EMPLOYEE 949              Payroll - Net                          370
 ACH      5/29/2020   EMPLOYEE 949              Payroll - Net                          370
 ACH       6/5/2020   EMPLOYEE 949              Payroll - Net                          988
 ACH      6/12/2020   EMPLOYEE 949              Payroll - Net                          413
 ACH      6/19/2020   EMPLOYEE 949              Payroll - Net                          465
 ACH      6/26/2020   EMPLOYEE 949              Payroll - Net                          452
 ACH       4/3/2020   EMPLOYEE 952              Payroll - Net                          344
 ACH      4/10/2020   EMPLOYEE 952              Payroll - Net                          337
 ACH      4/17/2020   EMPLOYEE 952              Payroll - Net                          370
 ACH      4/24/2020   EMPLOYEE 952              Payroll - Net                          370
 ACH       5/1/2020   EMPLOYEE 952              Payroll - Net                          370
 ACH       5/8/2020   EMPLOYEE 952              Payroll - Net                          370
 ACH      5/15/2020   EMPLOYEE 952              Payroll - Net                          370
 ACH      5/22/2020   EMPLOYEE 952              Payroll - Net                          370
 ACH      5/29/2020   EMPLOYEE 952              Payroll - Net                          370
 ACH       6/5/2020   EMPLOYEE 952              Payroll - Net                          358
 ACH      6/12/2020   EMPLOYEE 952              Payroll - Net                          426
 ACH      6/19/2020   EMPLOYEE 952              Payroll - Net                          478
 ACH      6/26/2020   EMPLOYEE 952              Payroll - Net                          452
 ACH       4/3/2020   EMPLOYEE 1070             Payroll - Net                          425
 ACH      4/10/2020   EMPLOYEE 1070             Payroll - Net                          363
 ACH      4/17/2020   EMPLOYEE 1070             Payroll - Net                          375
 ACH      4/24/2020   EMPLOYEE 1070             Payroll - Net                          375
 ACH       5/1/2020   EMPLOYEE 1070             Payroll - Net                          413
 ACH       5/8/2020   EMPLOYEE 1070             Payroll - Net                          394
 ACH      5/15/2020   EMPLOYEE 1070             Payroll - Net                          388
 ACH      5/22/2020   EMPLOYEE 1070             Payroll - Net                          403
 ACH      5/29/2020   EMPLOYEE 1070             Payroll - Net                          403
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 46 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH       6/5/2020   EMPLOYEE 1070             Payroll - Net                         345
 ACH      6/12/2020   EMPLOYEE 1070             Payroll - Net                         416
 ACH      6/19/2020   EMPLOYEE 1070             Payroll - Net                         419
 ACH      6/26/2020   EMPLOYEE 1070             Payroll - Net                         419
 ACH       4/3/2020   EMPLOYEE 955              Payroll - Net                         344
 ACH      4/10/2020   EMPLOYEE 955              Payroll - Net                         337
 ACH      4/17/2020   EMPLOYEE 955              Payroll - Net                         370
 ACH      4/24/2020   EMPLOYEE 955              Payroll - Net                         370
 ACH       5/1/2020   EMPLOYEE 955              Payroll - Net                         370
 ACH       5/8/2020   EMPLOYEE 955              Payroll - Net                         370
 ACH      5/15/2020   EMPLOYEE 955              Payroll - Net                         358
 ACH      5/22/2020   EMPLOYEE 955              Payroll - Net                         370
 ACH      5/29/2020   EMPLOYEE 955              Payroll - Net                         363
 ACH       6/5/2020   EMPLOYEE 955              Payroll - Net                         988
 ACH      6/12/2020   EMPLOYEE 955              Payroll - Net                         413
 ACH      6/19/2020   EMPLOYEE 955              Payroll - Net                         465
 ACH      6/26/2020   EMPLOYEE 955              Payroll - Net                         452
 ACH       4/3/2020   EMPLOYEE 888              Payroll - Net                         269
 ACH      4/10/2020   EMPLOYEE 888              Payroll - Net                         269
 ACH      4/17/2020   EMPLOYEE 888              Payroll - Net                         269
 ACH      4/24/2020   EMPLOYEE 888              Payroll - Net                         260
 ACH       5/1/2020   EMPLOYEE 888              Payroll - Net                         260
 ACH       5/8/2020   EMPLOYEE 888              Payroll - Net                         251
 ACH      5/15/2020   EMPLOYEE 888              Payroll - Net                         251
 ACH      5/22/2020   EMPLOYEE 888              Payroll - Net                         251
 ACH      5/29/2020   EMPLOYEE 888              Payroll - Net                         251
 ACH       6/5/2020   EMPLOYEE 888              Payroll - Net                         242
 ACH      6/12/2020   EMPLOYEE 888              Payroll - Net                         251
 ACH      6/19/2020   EMPLOYEE 888              Payroll - Net                         251
 ACH      6/26/2020   EMPLOYEE 888              Payroll - Net                         251
 ACH       4/3/2020   EMPLOYEE 899              Payroll - Net                         363
 ACH      4/10/2020   EMPLOYEE 899              Payroll - Net                         312
 ACH      4/17/2020   EMPLOYEE 899              Payroll - Net                         338
 ACH      4/24/2020   EMPLOYEE 899              Payroll - Net                         338
 ACH       5/1/2020   EMPLOYEE 899              Payroll - Net                         389
 ACH       5/8/2020   EMPLOYEE 899              Payroll - Net                         338
 ACH      5/15/2020   EMPLOYEE 899              Payroll - Net                         320
 ACH      5/22/2020   EMPLOYEE 899              Payroll - Net                         345
 ACH      5/29/2020   EMPLOYEE 899              Payroll - Net                         345
 ACH       6/5/2020   EMPLOYEE 899              Payroll - Net                         312
 ACH      6/12/2020   EMPLOYEE 899              Payroll - Net                         343
 ACH      6/19/2020   EMPLOYEE 899              Payroll - Net                         358
 ACH      6/26/2020   EMPLOYEE 899              Payroll - Net                         358
 ACH       4/3/2020   EMPLOYEE 900              Payroll - Net                         344
 ACH      4/10/2020   EMPLOYEE 900              Payroll - Net                         337
 ACH      4/17/2020   EMPLOYEE 900              Payroll - Net                         370
 ACH      4/24/2020   EMPLOYEE 900              Payroll - Net                         370
 ACH       5/1/2020   EMPLOYEE 900              Payroll - Net                         348
 ACH       5/8/2020   EMPLOYEE 900              Payroll - Net                         342
 ACH      5/15/2020   EMPLOYEE 900              Payroll - Net                         342
 ACH      5/22/2020   EMPLOYEE 900              Payroll - Net                          98
 ACH      5/29/2020   EMPLOYEE 900              Payroll - Net                         337
 ACH       6/5/2020   EMPLOYEE 900              Payroll - Net                         337
 ACH      6/12/2020   EMPLOYEE 900              Payroll - Net                         337
 ACH      6/19/2020   EMPLOYEE 900              Payroll - Net                         337
 ACH      6/26/2020   EMPLOYEE 900              Payroll - Net                         337
 ACH       4/3/2020   EMPLOYEE 1004             Payroll - Net                         240
 ACH      4/10/2020   EMPLOYEE 1004             Payroll - Net                         225
 ACH      4/17/2020   EMPLOYEE 1004             Payroll - Net                         234
 ACH      4/24/2020   EMPLOYEE 1004             Payroll - Net                         225
 ACH       5/1/2020   EMPLOYEE 1004             Payroll - Net                         225
 ACH       5/8/2020   EMPLOYEE 1004             Payroll - Net                         228
 ACH      5/15/2020   EMPLOYEE 1004             Payroll - Net                         234
 ACH      5/22/2020   EMPLOYEE 1004             Payroll - Net                         225
 ACH      5/29/2020   EMPLOYEE 1004             Payroll - Net                         228
 ACH       6/5/2020   EMPLOYEE 1004             Payroll - Net                         218
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 47 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/12/2020   EMPLOYEE 1004             Payroll - Net                          225
 ACH      6/19/2020   EMPLOYEE 1004             Payroll - Net                          225
 ACH      6/26/2020   EMPLOYEE 1004             Payroll - Net                          225
 ACH       4/3/2020   EMPLOYEE 967              Payroll - Net                          481
 ACH      4/10/2020   EMPLOYEE 967              Payroll - Net                          357
 ACH      4/17/2020   EMPLOYEE 967              Payroll - Net                          409
 ACH      4/24/2020   EMPLOYEE 967              Payroll - Net                          390
 ACH       5/1/2020   EMPLOYEE 967              Payroll - Net                          455
 ACH       5/8/2020   EMPLOYEE 967              Payroll - Net                          409
 ACH      5/15/2020   EMPLOYEE 967              Payroll - Net                          403
 ACH      5/22/2020   EMPLOYEE 967              Payroll - Net                          426
 ACH      5/29/2020   EMPLOYEE 967              Payroll - Net                          419
 ACH       6/5/2020   EMPLOYEE 967              Payroll - Net                          392
 ACH      6/12/2020   EMPLOYEE 967              Payroll - Net                          432
 ACH      6/19/2020   EMPLOYEE 967              Payroll - Net                          429
 ACH      6/26/2020   EMPLOYEE 967              Payroll - Net                          436
 ACH       4/3/2020   EMPLOYEE 1059             Payroll - Net                          541
 ACH      4/10/2020   EMPLOYEE 1059             Payroll - Net                          647
 ACH      4/17/2020   EMPLOYEE 1059             Payroll - Net                          541
 ACH      4/24/2020   EMPLOYEE 1059             Payroll - Net                          541
 ACH       5/1/2020   EMPLOYEE 1059             Payroll - Net                          541
 ACH       5/8/2020   EMPLOYEE 1059             Payroll - Net                          700
 ACH      5/15/2020   EMPLOYEE 1059             Payroll - Net                          700
 ACH      5/22/2020   EMPLOYEE 1059             Payroll - Net                          541
 ACH      5/29/2020   EMPLOYEE 1059             Payroll - Net                          640
 ACH       6/5/2020   EMPLOYEE 1059             Payroll - Net                          769
 ACH      6/12/2020   EMPLOYEE 1059             Payroll - Net                          700
 ACH      6/19/2020   EMPLOYEE 1059             Payroll - Net                          690
 ACH      6/26/2020   EMPLOYEE 1059             Payroll - Net                          640
 ACH       4/3/2020   EMPLOYEE 039              Payroll - Net                          526
 ACH      4/10/2020   EMPLOYEE 039              Payroll - Net                          597
 ACH      4/17/2020   EMPLOYEE 039              Payroll - Net                          569
 ACH      4/24/2020   EMPLOYEE 039              Payroll - Net                          597
 ACH       5/1/2020   EMPLOYEE 039              Payroll - Net                          409
 ACH       5/8/2020   EMPLOYEE 039              Payroll - Net                          456
 ACH      5/15/2020   EMPLOYEE 039              Payroll - Net                          409
 ACH      5/22/2020   EMPLOYEE 039              Payroll - Net                          315
 ACH       6/5/2020   EMPLOYEE 039              Payroll - Net                          877
 ACH      6/12/2020   EMPLOYEE 039              Payroll - Net                          346
 ACH      6/19/2020   EMPLOYEE 039              Payroll - Net                          632
 ACH      6/26/2020   EMPLOYEE 039              Payroll - Net                          632
 ACH       4/3/2020   EMPLOYEE 048              Payroll - Net                          652
 ACH      4/10/2020   EMPLOYEE 048              Payroll - Net                          652
 ACH      4/17/2020   EMPLOYEE 048              Payroll - Net                          652
 ACH      4/24/2020   EMPLOYEE 048              Payroll - Net                          652
 ACH       5/1/2020   EMPLOYEE 048              Payroll - Net                          652
 ACH       5/8/2020   EMPLOYEE 048              Payroll - Net                          840
 ACH      5/15/2020   EMPLOYEE 048              Payroll - Net                          652
 ACH      5/22/2020   EMPLOYEE 048              Payroll - Net                          477
 ACH      5/29/2020   EMPLOYEE 048              Payroll - Net                          676
 ACH       6/5/2020   EMPLOYEE 048              Payroll - Net                          715
 ACH      6/12/2020   EMPLOYEE 048              Payroll - Net                          817
 ACH      6/19/2020   EMPLOYEE 048              Payroll - Net                          829
 ACH      6/26/2020   EMPLOYEE 048              Payroll - Net                          770
 ACH       4/3/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH       4/3/2020   EMPLOYEE 054              Payroll - Net                        8,235
 ACH      4/10/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH      4/17/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH      4/24/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH       5/1/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH       5/1/2020   EMPLOYEE 054              Payroll - Net                        4,118
 ACH       5/8/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH      5/15/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH      5/22/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH      5/29/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH       6/5/2020   EMPLOYEE 054              Payroll - Net                        1,802
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 48 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/12/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH      6/19/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH      6/26/2020   EMPLOYEE 054              Payroll - Net                        1,802
 ACH       4/3/2020   EMPLOYEE 063              Payroll - Net                          995
 ACH      4/10/2020   EMPLOYEE 063              Payroll - Net                          995
 ACH      4/17/2020   EMPLOYEE 063              Payroll - Net                          995
 ACH      4/24/2020   EMPLOYEE 063              Payroll - Net                          995
 ACH       5/1/2020   EMPLOYEE 063              Payroll - Net                          995
 ACH       5/8/2020   EMPLOYEE 063              Payroll - Net                          995
 ACH      5/15/2020   EMPLOYEE 063              Payroll - Net                        1,459
 ACH      5/22/2020   EMPLOYEE 063              Payroll - Net                        1,459
 ACH      5/29/2020   EMPLOYEE 063              Payroll - Net                        1,459
 ACH       6/5/2020   EMPLOYEE 063              Payroll - Net                        1,459
 ACH      6/12/2020   EMPLOYEE 063              Payroll - Net                        1,459
 ACH      6/19/2020   EMPLOYEE 063              Payroll - Net                        1,459
 ACH      6/26/2020   EMPLOYEE 063              Payroll - Net                        1,459
 ACH       4/3/2020   EMPLOYEE 005              Payroll - Net                        1,189
 ACH      4/10/2020   EMPLOYEE 005              Payroll - Net                        1,189
 ACH      4/17/2020   EMPLOYEE 005              Payroll - Net                        1,189
 ACH      4/24/2020   EMPLOYEE 005              Payroll - Net                        1,189
 ACH       5/1/2020   EMPLOYEE 005              Payroll - Net                        1,189
 ACH       5/8/2020   EMPLOYEE 005              Payroll - Net                        1,189
 ACH      5/15/2020   EMPLOYEE 005              Payroll - Net                        1,189
 ACH      5/22/2020   EMPLOYEE 005              Payroll - Net                        1,189
 ACH       4/3/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH      4/10/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH      4/17/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH      4/24/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH       5/1/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH       5/8/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH      5/15/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH      5/22/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH      5/29/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH       6/5/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH      6/12/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH      6/19/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH      6/26/2020   EMPLOYEE 006              Payroll - Net                        1,496
 ACH       4/3/2020   EMPLOYEE 019              Payroll - Net                          553
 ACH      4/10/2020   EMPLOYEE 019              Payroll - Net                          553
 ACH      4/17/2020   EMPLOYEE 019              Payroll - Net                          553
 ACH      4/24/2020   EMPLOYEE 019              Payroll - Net                          553
 ACH       5/1/2020   EMPLOYEE 019              Payroll - Net                          469
 ACH       5/8/2020   EMPLOYEE 019              Payroll - Net                          469
 ACH      5/15/2020   EMPLOYEE 019              Payroll - Net                          469
 ACH      5/22/2020   EMPLOYEE 019              Payroll - Net                          469
 ACH       4/3/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH      4/10/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH      4/17/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH      4/24/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH       5/1/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH       5/8/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH      5/15/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH      5/22/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH      5/29/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH       6/5/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH      6/12/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH      6/19/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH      6/26/2020   EMPLOYEE 1019             Payroll - Net                        1,202
 ACH       4/3/2020   EMPLOYEE 028              Payroll - Net                          521
 ACH      4/10/2020   EMPLOYEE 028              Payroll - Net                          399
 ACH      4/17/2020   EMPLOYEE 028              Payroll - Net                          521
 ACH      4/24/2020   EMPLOYEE 028              Payroll - Net                          521
 ACH       5/1/2020   EMPLOYEE 028              Payroll - Net                          529
 ACH       5/8/2020   EMPLOYEE 028              Payroll - Net                          521
 ACH      5/15/2020   EMPLOYEE 028              Payroll - Net                          521
 ACH      5/22/2020   EMPLOYEE 028              Payroll - Net                          475
              Case 19-12821-AJC      Doc 820     Filed 07/20/20   Page 49 of 88
MONTHLY OPERATING REPORT -                                               ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      5/29/2020   EMPLOYEE 028             Payroll - Net                          506
 ACH       6/5/2020   EMPLOYEE 028             Payroll - Net                          536
 ACH      6/12/2020   EMPLOYEE 028             Payroll - Net                          521
 ACH      6/19/2020   EMPLOYEE 028             Payroll - Net                          399
 ACH      6/26/2020   EMPLOYEE 028             Payroll - Net                          445
 ACH       4/3/2020   EMPLOYEE 065             Payroll - Net                           78
 ACH       4/3/2020   EMPLOYEE 073             Payroll - Net                          347
 ACH      4/10/2020   EMPLOYEE 073             Payroll - Net                          460
 ACH      4/17/2020   EMPLOYEE 073             Payroll - Net                          467
 ACH      4/24/2020   EMPLOYEE 073             Payroll - Net                          493
 ACH       5/1/2020   EMPLOYEE 073             Payroll - Net                          520
 ACH       5/8/2020   EMPLOYEE 073             Payroll - Net                          501
 ACH      5/15/2020   EMPLOYEE 073             Payroll - Net                          505
 ACH      5/22/2020   EMPLOYEE 073             Payroll - Net                          680
 ACH      5/29/2020   EMPLOYEE 073             Payroll - Net                          612
 ACH       6/5/2020   EMPLOYEE 073             Payroll - Net                          627
 ACH      6/12/2020   EMPLOYEE 073             Payroll - Net                          581
 ACH      6/19/2020   EMPLOYEE 073             Payroll - Net                          616
 ACH      6/26/2020   EMPLOYEE 073             Payroll - Net                          604
 ACH       4/3/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH      4/10/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH      4/17/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH      4/24/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH       5/1/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH       5/8/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH      5/15/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH      5/22/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH      5/29/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH       6/5/2020   EMPLOYEE 077             Payroll - Net                        1,494
 ACH      6/12/2020   EMPLOYEE 077             Payroll - Net                        1,554
 ACH       4/3/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH      4/10/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH      4/17/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH      4/24/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH       5/1/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH       5/8/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH      5/15/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH      5/22/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH      5/29/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH       6/5/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH      6/12/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH      6/19/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH      6/26/2020   EMPLOYEE 149             Payroll - Net                        1,628
 ACH       4/3/2020   EMPLOYEE 152             Payroll - Net                          615
 ACH      4/10/2020   EMPLOYEE 152             Payroll - Net                          615
 ACH      4/17/2020   EMPLOYEE 152             Payroll - Net                          615
 ACH      4/24/2020   EMPLOYEE 152             Payroll - Net                          615
 ACH       5/1/2020   EMPLOYEE 152             Payroll - Net                          615
 ACH       5/8/2020   EMPLOYEE 152             Payroll - Net                          792
 ACH      5/15/2020   EMPLOYEE 152             Payroll - Net                          615
 ACH      5/22/2020   EMPLOYEE 152             Payroll - Net                          540
 ACH      5/29/2020   EMPLOYEE 152             Payroll - Net                          659
 ACH       6/5/2020   EMPLOYEE 152             Payroll - Net                          755
 ACH      6/12/2020   EMPLOYEE 152             Payroll - Net                          770
 ACH      6/19/2020   EMPLOYEE 152             Payroll - Net                          249
 ACH       4/3/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH      4/10/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH      4/17/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH      4/24/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH       5/1/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH       5/8/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH      5/15/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH      5/22/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH      5/29/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH       6/5/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH      6/12/2020   EMPLOYEE 159             Payroll - Net                        1,569
              Case 19-12821-AJC      Doc 820     Filed 07/20/20   Page 50 of 88
MONTHLY OPERATING REPORT -                                               ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/19/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH      6/26/2020   EMPLOYEE 159             Payroll - Net                        1,569
 ACH       4/3/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH      4/10/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH      4/17/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH      4/24/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH       5/1/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH       5/8/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH      5/15/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH      5/22/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH      5/29/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH       6/5/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH      6/12/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH      6/19/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH      6/26/2020   EMPLOYEE 092             Payroll - Net                        1,475
 ACH       4/3/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH      4/10/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH      4/17/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH      4/24/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH       5/1/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH       5/8/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH      5/15/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH      5/22/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH      5/29/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH       6/5/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH      6/12/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH      6/19/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH      6/26/2020   EMPLOYEE 096             Payroll - Net                          232
 ACH       4/3/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH      4/10/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH      4/17/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH      4/24/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH       5/1/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH       5/8/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH      5/15/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH      5/22/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH      5/29/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH       6/5/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH      6/12/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH      6/19/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH      6/26/2020   EMPLOYEE 100             Payroll - Net                        2,215
 ACH       4/3/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH      4/10/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH      4/17/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH      4/24/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH       5/1/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH       5/8/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH      5/15/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH      5/22/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH      5/29/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH       6/5/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH      6/12/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH      6/19/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH      6/26/2020   EMPLOYEE 104             Payroll - Net                        1,105
 ACH       4/3/2020   EMPLOYEE 106             Payroll - Net                          504
 ACH      4/10/2020   EMPLOYEE 106             Payroll - Net                          709
 ACH      4/17/2020   EMPLOYEE 106             Payroll - Net                          655
 ACH      4/24/2020   EMPLOYEE 106             Payroll - Net                          211
 ACH       5/1/2020   EMPLOYEE 106             Payroll - Net                          624
 ACH       5/8/2020   EMPLOYEE 106             Payroll - Net                          831
 ACH      5/15/2020   EMPLOYEE 106             Payroll - Net                          627
 ACH      5/22/2020   EMPLOYEE 106             Payroll - Net                          463
 ACH      5/29/2020   EMPLOYEE 106             Payroll - Net                          504
 ACH       6/5/2020   EMPLOYEE 106             Payroll - Net                          736
 ACH      6/12/2020   EMPLOYEE 106             Payroll - Net                          627
 ACH      6/19/2020   EMPLOYEE 106             Payroll - Net                          634
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 51 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/26/2020   EMPLOYEE 106              Payroll - Net                          587
 ACH      5/22/2020   EMPLOYEE 1071             Payroll - Net                        1,362
 ACH      5/29/2020   EMPLOYEE 1071             Payroll - Net                        1,362
 ACH       6/5/2020   EMPLOYEE 1071             Payroll - Net                        1,078
 ACH      6/12/2020   EMPLOYEE 1071             Payroll - Net                          762
 ACH      6/19/2020   EMPLOYEE 1071             Payroll - Net                        1,300
 ACH       5/1/2020   EMPLOYEE 128              Payroll - Net                        1,466
 ACH       5/8/2020   EMPLOYEE 128              Payroll - Net                        1,466
 ACH      5/15/2020   EMPLOYEE 128              Payroll - Net                        1,466
 ACH      5/22/2020   EMPLOYEE 128              Payroll - Net                        1,466
 ACH      5/29/2020   EMPLOYEE 128              Payroll - Net                        1,466
 ACH       6/5/2020   EMPLOYEE 128              Payroll - Net                        1,466
 ACH      5/15/2020   EMPLOYEE 1072             Payroll - Net                        1,223
 ACH      5/22/2020   EMPLOYEE 1072             Payroll - Net                        1,223
 ACH      5/29/2020   EMPLOYEE 1072             Payroll - Net                        1,223
 ACH       6/5/2020   EMPLOYEE 1072             Payroll - Net                          941
 ACH      6/12/2020   EMPLOYEE 1072             Payroll - Net                        1,195
 ACH      6/19/2020   EMPLOYEE 1072             Payroll - Net                        1,223
 ACH       4/3/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH      4/10/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH      4/17/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH      4/24/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH       5/1/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH       5/8/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH      5/15/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH      5/22/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH      5/29/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH       6/5/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH      6/12/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH      6/19/2020   EMPLOYEE 173              Payroll - Net                        1,090
 ACH       4/3/2020   EMPLOYEE 184              Payroll - Net                          656
 ACH      4/10/2020   EMPLOYEE 184              Payroll - Net                          601
 ACH      4/17/2020   EMPLOYEE 184              Payroll - Net                          480
 ACH      4/24/2020   EMPLOYEE 184              Payroll - Net                          455
 ACH       5/1/2020   EMPLOYEE 184              Payroll - Net                          510
 ACH       5/8/2020   EMPLOYEE 184              Payroll - Net                          355
 ACH      5/15/2020   EMPLOYEE 184              Payroll - Net                          492
 ACH      5/22/2020   EMPLOYEE 184              Payroll - Net                          380
 ACH      5/29/2020   EMPLOYEE 184              Payroll - Net                          442
 ACH       6/5/2020   EMPLOYEE 184              Payroll - Net                          455
 ACH      6/12/2020   EMPLOYEE 184              Payroll - Net                          430
 ACH      6/19/2020   EMPLOYEE 184              Payroll - Net                          492
 ACH      6/26/2020   EMPLOYEE 184              Payroll - Net                          430
 ACH       4/3/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH      4/10/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH      4/17/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH      4/24/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH       5/1/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH       5/8/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH      5/15/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH      5/22/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH      5/29/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH       6/5/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH      6/12/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH      6/19/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH      6/26/2020   EMPLOYEE 188              Payroll - Net                        2,191
 ACH       4/3/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH      4/10/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH      4/17/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH      4/24/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH       5/1/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH       5/8/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH      5/15/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH      5/22/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH      5/29/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH       6/5/2020   EMPLOYEE 199              Payroll - Net                          804
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 52 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/12/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH      6/19/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH      6/26/2020   EMPLOYEE 199              Payroll - Net                          804
 ACH       4/3/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH      4/10/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH      4/17/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH      4/24/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH       5/1/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH       5/8/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH      5/15/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH      5/22/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH      5/29/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH       6/5/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH      6/12/2020   EMPLOYEE 200              Payroll - Net                          954
 ACH      6/19/2020   EMPLOYEE 200              Payroll - Net                          999
 ACH      6/19/2020   EMPLOYEE 200              Payroll - Net                        1,953
 ACH       4/3/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      4/10/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      4/17/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      4/24/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH       5/1/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH       5/8/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      5/15/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      5/22/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      5/29/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH       6/5/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      6/12/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      6/19/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      6/26/2020   EMPLOYEE 1054             Payroll - Net                        1,358
 ACH      5/22/2020   EMPLOYEE 1073             Payroll - Net                        1,082
 ACH      5/29/2020   EMPLOYEE 1073             Payroll - Net                        1,082
 ACH       6/5/2020   EMPLOYEE 1073             Payroll - Net                          897
 ACH      6/12/2020   EMPLOYEE 1073             Payroll - Net                          971
 ACH      6/19/2020   EMPLOYEE 1073             Payroll - Net                        1,082
 ACH       4/3/2020   EMPLOYEE 202              Payroll - Net                        1,996
 ACH      4/10/2020   EMPLOYEE 202              Payroll - Net                        1,996
 ACH      4/17/2020   EMPLOYEE 202              Payroll - Net                        1,996
 ACH      4/24/2020   EMPLOYEE 202              Payroll - Net                        1,996
 ACH       5/1/2020   EMPLOYEE 202              Payroll - Net                        1,251
 ACH       5/8/2020   EMPLOYEE 202              Payroll - Net                        1,251
 ACH      5/15/2020   EMPLOYEE 202              Payroll - Net                        1,366
 ACH      5/22/2020   EMPLOYEE 202              Payroll - Net                        1,366
 ACH      5/29/2020   EMPLOYEE 202              Payroll - Net                        1,366
 ACH       6/5/2020   EMPLOYEE 202              Payroll - Net                        1,366
 ACH      6/12/2020   EMPLOYEE 202              Payroll - Net                        1,366
 ACH      6/19/2020   EMPLOYEE 202              Payroll - Net                        1,366
 ACH      6/26/2020   EMPLOYEE 202              Payroll - Net                        1,112
 ACH       4/3/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH      4/10/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH      4/17/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH      4/24/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH       5/1/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH       5/8/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH      5/15/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH      5/22/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH      5/29/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH       6/5/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH      6/12/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH      6/19/2020   EMPLOYEE 211              Payroll - Net                        1,000
 ACH      6/19/2020   EMPLOYEE 211              Payroll - Net                        2,882
 ACH      6/26/2020   EMPLOYEE 211              Payroll - Net                        1,054
 ACH       4/3/2020   EMPLOYEE 266              Payroll - Net                        1,215
 ACH      4/10/2020   EMPLOYEE 266              Payroll - Net                        1,001
 ACH      4/17/2020   EMPLOYEE 266              Payroll - Net                        1,041
 ACH      4/24/2020   EMPLOYEE 266              Payroll - Net                        1,184
 ACH       5/1/2020   EMPLOYEE 266              Payroll - Net                        1,453
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 53 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH       5/8/2020   EMPLOYEE 266              Payroll - Net                        1,123
 ACH      5/15/2020   EMPLOYEE 266              Payroll - Net                          939
 ACH      5/22/2020   EMPLOYEE 266              Payroll - Net                          878
 ACH      5/29/2020   EMPLOYEE 266              Payroll - Net                          695
 ACH       6/5/2020   EMPLOYEE 266              Payroll - Net                        1,174
 ACH      6/12/2020   EMPLOYEE 266              Payroll - Net                        1,275
 ACH      6/19/2020   EMPLOYEE 266              Payroll - Net                          878
 ACH      6/26/2020   EMPLOYEE 266              Payroll - Net                        1,062
 ACH       4/3/2020   EMPLOYEE 277              Payroll - Net                          757
 ACH      4/10/2020   EMPLOYEE 277              Payroll - Net                          913
 ACH      4/17/2020   EMPLOYEE 277              Payroll - Net                        1,042
 ACH      4/24/2020   EMPLOYEE 277              Payroll - Net                        1,096
 ACH       5/1/2020   EMPLOYEE 277              Payroll - Net                        1,076
 ACH       5/8/2020   EMPLOYEE 277              Payroll - Net                          895
 ACH      5/15/2020   EMPLOYEE 277              Payroll - Net                          735
 ACH      5/22/2020   EMPLOYEE 277              Payroll - Net                          715
 ACH      5/29/2020   EMPLOYEE 277              Payroll - Net                          715
 ACH       6/5/2020   EMPLOYEE 277              Payroll - Net                          882
 ACH      6/12/2020   EMPLOYEE 277              Payroll - Net                          705
 ACH      6/19/2020   EMPLOYEE 277              Payroll - Net                          775
 ACH       4/3/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH      4/10/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH      4/17/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH      4/24/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH       5/1/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH       5/8/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH      5/15/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH      5/22/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH      5/29/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH       6/5/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH      6/12/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH      6/19/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH      6/26/2020   EMPLOYEE 281              Payroll - Net                        1,647
 ACH       4/3/2020   EMPLOYEE 282              Payroll - Net                        1,332
 ACH      4/10/2020   EMPLOYEE 282              Payroll - Net                        1,386
 ACH      4/17/2020   EMPLOYEE 282              Payroll - Net                        1,133
 ACH      4/24/2020   EMPLOYEE 282              Payroll - Net                        1,097
 ACH       5/1/2020   EMPLOYEE 282              Payroll - Net                        1,097
 ACH       5/8/2020   EMPLOYEE 282              Payroll - Net                        1,097
 ACH      5/15/2020   EMPLOYEE 282              Payroll - Net                        1,097
 ACH      5/22/2020   EMPLOYEE 282              Payroll - Net                          976
 ACH      5/29/2020   EMPLOYEE 282              Payroll - Net                        1,073
 ACH       6/5/2020   EMPLOYEE 282              Payroll - Net                        1,121
 ACH      6/12/2020   EMPLOYEE 282              Payroll - Net                        1,097
 ACH      6/19/2020   EMPLOYEE 282              Payroll - Net                        1,097
 ACH      6/26/2020   EMPLOYEE 282              Payroll - Net                        1,133
 ACH       4/3/2020   EMPLOYEE 1017             Payroll - Net                          509
 ACH      4/10/2020   EMPLOYEE 1017             Payroll - Net                          556
 ACH      4/17/2020   EMPLOYEE 1017             Payroll - Net                          445
 ACH      4/24/2020   EMPLOYEE 1017             Payroll - Net                          430
 ACH       5/1/2020   EMPLOYEE 1017             Payroll - Net                          430
 ACH       5/8/2020   EMPLOYEE 1017             Payroll - Net                          430
 ACH      5/15/2020   EMPLOYEE 1017             Payroll - Net                          430
 ACH      5/22/2020   EMPLOYEE 1017             Payroll - Net                          377
 ACH      5/29/2020   EMPLOYEE 1017             Payroll - Net                          419
 ACH       6/5/2020   EMPLOYEE 1017             Payroll - Net                          440
 ACH      6/12/2020   EMPLOYEE 1017             Payroll - Net                          430
 ACH      6/19/2020   EMPLOYEE 1017             Payroll - Net                          430
 ACH      6/26/2020   EMPLOYEE 1017             Payroll - Net                          445
 ACH       4/3/2020   EMPLOYEE 299              Payroll - Net                        1,111
 ACH      4/10/2020   EMPLOYEE 299              Payroll - Net                        1,111
 ACH      4/17/2020   EMPLOYEE 299              Payroll - Net                        1,111
 ACH      4/24/2020   EMPLOYEE 299              Payroll - Net                        1,111
 ACH       5/1/2020   EMPLOYEE 299              Payroll - Net                        1,111
 ACH       5/8/2020   EMPLOYEE 299              Payroll - Net                        1,111
 ACH      5/15/2020   EMPLOYEE 299              Payroll - Net                        1,111
              Case 19-12821-AJC      Doc 820     Filed 07/20/20   Page 54 of 88
MONTHLY OPERATING REPORT -                                               ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      5/22/2020   EMPLOYEE 299             Payroll - Net                        1,111
 ACH      5/29/2020   EMPLOYEE 299             Payroll - Net                        1,111
 ACH       6/5/2020   EMPLOYEE 299             Payroll - Net                        1,111
 ACH      6/12/2020   EMPLOYEE 299             Payroll - Net                        1,111
 ACH      6/19/2020   EMPLOYEE 299             Payroll - Net                        1,111
 ACH      6/26/2020   EMPLOYEE 299             Payroll - Net                        1,111
 ACH       4/3/2020   EMPLOYEE 300             Payroll - Net                          850
 ACH      4/10/2020   EMPLOYEE 300             Payroll - Net                          850
 ACH      4/17/2020   EMPLOYEE 300             Payroll - Net                          637
 ACH      4/24/2020   EMPLOYEE 300             Payroll - Net                          688
 ACH       5/1/2020   EMPLOYEE 300             Payroll - Net                          850
 ACH       5/8/2020   EMPLOYEE 300             Payroll - Net                          565
 ACH      5/15/2020   EMPLOYEE 300             Payroll - Net                          793
 ACH      5/22/2020   EMPLOYEE 300             Payroll - Net                          579
 ACH      5/29/2020   EMPLOYEE 300             Payroll - Net                          666
 ACH       6/5/2020   EMPLOYEE 300             Payroll - Net                          637
 ACH      6/12/2020   EMPLOYEE 300             Payroll - Net                          521
 ACH      6/19/2020   EMPLOYEE 300             Payroll - Net                          688
 ACH      6/26/2020   EMPLOYEE 300             Payroll - Net                          709
 ACH       4/3/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH      4/10/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH      4/17/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH      4/24/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH       5/1/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH       5/8/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH      5/15/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH      5/22/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH      5/29/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH       6/5/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH      6/12/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH      6/19/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH      6/26/2020   EMPLOYEE 301             Payroll - Net                        1,553
 ACH       4/3/2020   EMPLOYEE 333             Payroll - Net                          773
 ACH      4/10/2020   EMPLOYEE 333             Payroll - Net                          921
 ACH      4/17/2020   EMPLOYEE 333             Payroll - Net                          991
 ACH      4/24/2020   EMPLOYEE 333             Payroll - Net                          879
 ACH       5/1/2020   EMPLOYEE 333             Payroll - Net                        1,068
 ACH       5/8/2020   EMPLOYEE 333             Payroll - Net                          773
 ACH      5/15/2020   EMPLOYEE 333             Payroll - Net                          603
 ACH      5/22/2020   EMPLOYEE 333             Payroll - Net                          531
 ACH      5/29/2020   EMPLOYEE 333             Payroll - Net                          731
 ACH       6/5/2020   EMPLOYEE 333             Payroll - Net                          738
 ACH      6/12/2020   EMPLOYEE 333             Payroll - Net                          773
 ACH      6/19/2020   EMPLOYEE 333             Payroll - Net                          731
 ACH      6/26/2020   EMPLOYEE 333             Payroll - Net                          625
 ACH       4/3/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH      4/10/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH      4/17/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH      4/24/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH       5/1/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH       5/8/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH      5/15/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH      5/22/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH      5/29/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH       6/5/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH      6/12/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH      6/19/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH      6/19/2020   EMPLOYEE 222             Payroll - Net                        1,647
 ACH      6/26/2020   EMPLOYEE 222             Payroll - Net                        1,242
 ACH       4/3/2020   EMPLOYEE 362             Payroll - Net                          798
 ACH      4/10/2020   EMPLOYEE 362             Payroll - Net                          768
 ACH      4/17/2020   EMPLOYEE 362             Payroll - Net                          869
 ACH      4/24/2020   EMPLOYEE 362             Payroll - Net                          758
 ACH       5/1/2020   EMPLOYEE 362             Payroll - Net                          788
 ACH       5/8/2020   EMPLOYEE 362             Payroll - Net                          748
 ACH      5/15/2020   EMPLOYEE 362             Payroll - Net                          768
              Case 19-12821-AJC      Doc 820     Filed 07/20/20   Page 55 of 88
MONTHLY OPERATING REPORT -                                               ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      5/22/2020   EMPLOYEE 362             Payroll - Net                          748
 ACH      5/29/2020   EMPLOYEE 362             Payroll - Net                          829
 ACH       6/5/2020   EMPLOYEE 362             Payroll - Net                          748
 ACH      6/12/2020   EMPLOYEE 362             Payroll - Net                          748
 ACH      6/19/2020   EMPLOYEE 362             Payroll - Net                          748
 ACH       4/3/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH       4/3/2020   EMPLOYEE 304             Payroll - Net                        4,118
 ACH      4/10/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH      4/10/2020   EMPLOYEE 304             Payroll - Net                        4,118
 ACH      4/17/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH      4/17/2020   EMPLOYEE 304             Payroll - Net                        4,118
 ACH      4/24/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH       5/1/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH       5/8/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH      5/15/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH      5/22/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH      5/29/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH       6/5/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH      6/12/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH      6/19/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH      6/26/2020   EMPLOYEE 304             Payroll - Net                        1,369
 ACH       4/3/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH      4/10/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH      4/17/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH      4/24/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH       5/1/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH       5/8/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH      5/15/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH      5/22/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH      5/29/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH       6/5/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH      6/12/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH      6/19/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH      6/26/2020   EMPLOYEE 311             Payroll - Net                        2,026
 ACH       4/3/2020   EMPLOYEE 377             Payroll - Net                        1,367
 ACH      4/10/2020   EMPLOYEE 377             Payroll - Net                        1,367
 ACH      4/17/2020   EMPLOYEE 377             Payroll - Net                        1,367
 ACH      4/24/2020   EMPLOYEE 377             Payroll - Net                        1,462
 ACH      4/24/2020   EMPLOYEE 377             Payroll - Net                        6,588
 ACH       5/1/2020   EMPLOYEE 377             Payroll - Net                        1,462
 ACH       5/8/2020   EMPLOYEE 377             Payroll - Net                        1,481
 ACH      5/15/2020   EMPLOYEE 377             Payroll - Net                        1,468
 ACH      5/22/2020   EMPLOYEE 377             Payroll - Net                        1,468
 ACH      5/29/2020   EMPLOYEE 377             Payroll - Net                        1,468
 ACH       4/3/2020   EMPLOYEE 384             Payroll - Net                          905
 ACH      4/10/2020   EMPLOYEE 384             Payroll - Net                        1,256
 ACH      4/17/2020   EMPLOYEE 384             Payroll - Net                        1,063
 ACH      4/24/2020   EMPLOYEE 384             Payroll - Net                        1,000
 ACH       5/1/2020   EMPLOYEE 384             Payroll - Net                          905
 ACH       5/8/2020   EMPLOYEE 384             Payroll - Net                        1,256
 ACH      5/15/2020   EMPLOYEE 384             Payroll - Net                          905
 ACH      5/22/2020   EMPLOYEE 384             Payroll - Net                        1,256
 ACH      5/29/2020   EMPLOYEE 384             Payroll - Net                          932
 ACH       6/5/2020   EMPLOYEE 384             Payroll - Net                        1,265
 ACH      6/12/2020   EMPLOYEE 384             Payroll - Net                          932
 ACH      6/19/2020   EMPLOYEE 384             Payroll - Net                        1,229
 ACH      6/26/2020   EMPLOYEE 384             Payroll - Net                          905
 ACH       4/3/2020   EMPLOYEE 385             Payroll - Net                          772
 ACH      4/10/2020   EMPLOYEE 385             Payroll - Net                          772
 ACH      4/17/2020   EMPLOYEE 385             Payroll - Net                          772
 ACH      4/24/2020   EMPLOYEE 385             Payroll - Net                          772
 ACH       5/1/2020   EMPLOYEE 385             Payroll - Net                          772
 ACH       5/8/2020   EMPLOYEE 385             Payroll - Net                          772
 ACH      5/15/2020   EMPLOYEE 385             Payroll - Net                          772
 ACH      5/22/2020   EMPLOYEE 385             Payroll - Net                          772
 ACH      5/29/2020   EMPLOYEE 385             Payroll - Net                          772
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 56 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH       6/5/2020   EMPLOYEE 385              Payroll - Net                          772
 ACH      6/12/2020   EMPLOYEE 385              Payroll - Net                          772
 ACH      6/19/2020   EMPLOYEE 385              Payroll - Net                          772
 ACH      6/19/2020   EMPLOYEE 385              Payroll - Net                        2,059
 ACH      6/26/2020   EMPLOYEE 385              Payroll - Net                          772
 ACH      6/19/2020   EMPLOYEE 1074             Payroll - Net                          347
 ACH      6/26/2020   EMPLOYEE 1074             Payroll - Net                          509
 ACH       4/3/2020   EMPLOYEE 391              Payroll - Net                          748
 ACH      4/10/2020   EMPLOYEE 391              Payroll - Net                          748
 ACH      4/17/2020   EMPLOYEE 391              Payroll - Net                          841
 ACH      4/24/2020   EMPLOYEE 391              Payroll - Net                          717
 ACH       5/1/2020   EMPLOYEE 391              Payroll - Net                        1,058
 ACH       5/8/2020   EMPLOYEE 391              Payroll - Net                        1,058
 ACH      5/15/2020   EMPLOYEE 391              Payroll - Net                          841
 ACH      5/22/2020   EMPLOYEE 391              Payroll - Net                          717
 ACH       4/3/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH      4/10/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH      4/17/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH      4/24/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH       5/1/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH       5/8/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH      5/15/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH      5/22/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH      5/29/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH       6/5/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH      6/12/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH      6/19/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH      6/26/2020   EMPLOYEE 398              Payroll - Net                          706
 ACH       4/3/2020   EMPLOYEE 372              Payroll - Net                        1,315
 ACH      4/10/2020   EMPLOYEE 372              Payroll - Net                        1,315
 ACH      4/17/2020   EMPLOYEE 372              Payroll - Net                        1,315
 ACH      4/24/2020   EMPLOYEE 372              Payroll - Net                        1,315
 ACH       5/1/2020   EMPLOYEE 372              Payroll - Net                        1,315
 ACH       5/8/2020   EMPLOYEE 372              Payroll - Net                        1,278
 ACH      5/15/2020   EMPLOYEE 372              Payroll - Net                        1,278
 ACH      5/22/2020   EMPLOYEE 372              Payroll - Net                        1,278
 ACH      5/29/2020   EMPLOYEE 372              Payroll - Net                        1,278
 ACH       6/5/2020   EMPLOYEE 372              Payroll - Net                        1,278
 ACH      6/12/2020   EMPLOYEE 372              Payroll - Net                        1,278
 ACH      6/19/2020   EMPLOYEE 372              Payroll - Net                        1,278
 ACH      6/26/2020   EMPLOYEE 372              Payroll - Net                        1,278
 ACH       4/3/2020   EMPLOYEE 370              Payroll - Net                          507
 ACH      4/10/2020   EMPLOYEE 370              Payroll - Net                          508
 ACH      4/17/2020   EMPLOYEE 370              Payroll - Net                          408
 ACH      4/24/2020   EMPLOYEE 370              Payroll - Net                          508
 ACH       5/1/2020   EMPLOYEE 370              Payroll - Net                          507
 ACH       5/8/2020   EMPLOYEE 370              Payroll - Net                          495
 ACH      5/15/2020   EMPLOYEE 370              Payroll - Net                          408
 ACH      5/22/2020   EMPLOYEE 370              Payroll - Net                          445
 ACH      5/29/2020   EMPLOYEE 370              Payroll - Net                          395
 ACH       6/5/2020   EMPLOYEE 370              Payroll - Net                          520
 ACH      6/12/2020   EMPLOYEE 370              Payroll - Net                          395
 ACH      6/19/2020   EMPLOYEE 370              Payroll - Net                          507
 ACH      6/26/2020   EMPLOYEE 370              Payroll - Net                          445
 ACH       4/3/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH      4/10/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH      4/17/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH      4/24/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH       5/1/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH       5/8/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH      5/15/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH      5/22/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH      5/29/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH       6/5/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH      6/12/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH      6/19/2020   EMPLOYEE 382              Payroll - Net                          651
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 57 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/19/2020   EMPLOYEE 382              Payroll - Net                        3,186
 ACH      6/26/2020   EMPLOYEE 382              Payroll - Net                          651
 ACH       5/8/2020   EMPLOYEE 1075             Payroll - Net                          825
 ACH      5/15/2020   EMPLOYEE 1075             Payroll - Net                          804
 ACH      5/22/2020   EMPLOYEE 1075             Payroll - Net                          782
 ACH      5/29/2020   EMPLOYEE 1075             Payroll - Net                          782
 ACH       6/5/2020   EMPLOYEE 1075             Payroll - Net                          890
 ACH      6/12/2020   EMPLOYEE 1075             Payroll - Net                          671
 ACH      6/19/2020   EMPLOYEE 1075             Payroll - Net                          847
 ACH      6/26/2020   EMPLOYEE 1075             Payroll - Net                          804
 ACH       4/3/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH      4/10/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH      4/17/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH      4/17/2020   EMPLOYEE 411              Payroll - Net                       12,353
 ACH      4/24/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH       5/1/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH       5/8/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH      5/15/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH      5/22/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH      5/29/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH       6/5/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH      6/12/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH      6/19/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH      6/26/2020   EMPLOYEE 411              Payroll - Net                        1,736
 ACH       4/3/2020   EMPLOYEE 437              Payroll - Net                        1,347
 ACH      4/10/2020   EMPLOYEE 437              Payroll - Net                        1,257
 ACH      4/17/2020   EMPLOYEE 437              Payroll - Net                        1,026
 ACH      4/24/2020   EMPLOYEE 437              Payroll - Net                        1,317
 ACH       5/1/2020   EMPLOYEE 437              Payroll - Net                          865
 ACH       5/8/2020   EMPLOYEE 437              Payroll - Net                        1,046
 ACH      5/15/2020   EMPLOYEE 437              Payroll - Net                          865
 ACH      5/22/2020   EMPLOYEE 437              Payroll - Net                          701
 ACH      5/29/2020   EMPLOYEE 437              Payroll - Net                          784
 ACH       6/5/2020   EMPLOYEE 437              Payroll - Net                          986
 ACH      6/12/2020   EMPLOYEE 437              Payroll - Net                        1,106
 ACH      6/19/2020   EMPLOYEE 437              Payroll - Net                        1,046
 ACH      6/26/2020   EMPLOYEE 437              Payroll - Net                          773
 ACH       4/3/2020   EMPLOYEE 444              Payroll - Net                           83
 ACH      4/17/2020   EMPLOYEE 444              Payroll - Net                          158
 ACH       5/1/2020   EMPLOYEE 444              Payroll - Net                          128
 ACH      5/15/2020   EMPLOYEE 444              Payroll - Net                           53
 ACH      6/19/2020   EMPLOYEE 444              Payroll - Net                           98
 ACH       4/3/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH      4/10/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH      4/17/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH      4/24/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH       5/1/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH       5/8/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH      5/15/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH      5/22/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH      5/29/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH       6/5/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH      6/12/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH      6/19/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH      6/26/2020   EMPLOYEE 448              Payroll - Net                        1,568
 ACH       4/3/2020   EMPLOYEE 455              Payroll - Net                        1,266
 ACH      4/10/2020   EMPLOYEE 455              Payroll - Net                        1,155
 ACH      4/17/2020   EMPLOYEE 455              Payroll - Net                        1,143
 ACH      4/24/2020   EMPLOYEE 455              Payroll - Net                        1,118
 ACH       5/1/2020   EMPLOYEE 455              Payroll - Net                        1,118
 ACH       5/8/2020   EMPLOYEE 455              Payroll - Net                        1,118
 ACH      5/15/2020   EMPLOYEE 455              Payroll - Net                        1,118
 ACH      5/22/2020   EMPLOYEE 455              Payroll - Net                        1,155
 ACH      5/29/2020   EMPLOYEE 455              Payroll - Net                        1,155
 ACH       6/5/2020   EMPLOYEE 455              Payroll - Net                        1,118
 ACH      6/12/2020   EMPLOYEE 455              Payroll - Net                        1,192
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 58 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/19/2020   EMPLOYEE 455              Payroll - Net                        1,229
 ACH      6/26/2020   EMPLOYEE 455              Payroll - Net                        1,229
 ACH       4/3/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH      4/10/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH      4/17/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH      4/24/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH       5/1/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH       5/8/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH      5/15/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH      5/22/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH      5/29/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH       6/5/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH      6/12/2020   EMPLOYEE 456              Payroll - Net                        1,467
 ACH      6/19/2020   EMPLOYEE 456              Payroll - Net                        1,616
 ACH      6/26/2020   EMPLOYEE 456              Payroll - Net                        1,616
 ACH       4/3/2020   EMPLOYEE 1063             Payroll - Net                          316
 ACH      4/10/2020   EMPLOYEE 1063             Payroll - Net                          553
 ACH      4/17/2020   EMPLOYEE 1063             Payroll - Net                          463
 ACH      4/24/2020   EMPLOYEE 1063             Payroll - Net                          463
 ACH       5/1/2020   EMPLOYEE 1063             Payroll - Net                          463
 ACH       5/8/2020   EMPLOYEE 1063             Payroll - Net                          451
 ACH      5/15/2020   EMPLOYEE 1063             Payroll - Net                          463
 ACH      5/22/2020   EMPLOYEE 1063             Payroll - Net                          406
 ACH      5/29/2020   EMPLOYEE 1063             Payroll - Net                          451
 ACH       6/5/2020   EMPLOYEE 1063             Payroll - Net                          294
 ACH      6/12/2020   EMPLOYEE 1063             Payroll - Net                          361
 ACH      6/19/2020   EMPLOYEE 1063             Payroll - Net                          463
 ACH      6/26/2020   EMPLOYEE 1063             Payroll - Net                          406
 ACH       4/3/2020   EMPLOYEE 461              Payroll - Net                          946
 ACH      4/10/2020   EMPLOYEE 461              Payroll - Net                        1,069
 ACH      4/17/2020   EMPLOYEE 461              Payroll - Net                          823
 ACH      4/24/2020   EMPLOYEE 461              Payroll - Net                          823
 ACH       5/1/2020   EMPLOYEE 461              Payroll - Net                          823
 ACH       5/8/2020   EMPLOYEE 461              Payroll - Net                          823
 ACH      5/15/2020   EMPLOYEE 461              Payroll - Net                        1,069
 ACH      5/22/2020   EMPLOYEE 461              Payroll - Net                          762
 ACH      5/29/2020   EMPLOYEE 461              Payroll - Net                          823
 ACH       6/5/2020   EMPLOYEE 461              Payroll - Net                          844
 ACH      6/12/2020   EMPLOYEE 461              Payroll - Net                        1,039
 ACH      6/19/2020   EMPLOYEE 461              Payroll - Net                          823
 ACH      6/26/2020   EMPLOYEE 461              Payroll - Net                          977
 ACH       4/3/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH      4/10/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH      4/17/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH      4/24/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH       5/1/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH       5/8/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH      5/15/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH      5/22/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH      5/29/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH       6/5/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH      6/12/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH      6/19/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH      6/26/2020   EMPLOYEE 462              Payroll - Net                        1,862
 ACH       4/3/2020   EMPLOYEE 469              Payroll - Net                          592
 ACH      4/10/2020   EMPLOYEE 469              Payroll - Net                          551
 ACH      4/17/2020   EMPLOYEE 469              Payroll - Net                          551
 ACH      4/24/2020   EMPLOYEE 469              Payroll - Net                          551
 ACH       5/1/2020   EMPLOYEE 469              Payroll - Net                          551
 ACH       5/8/2020   EMPLOYEE 469              Payroll - Net                          440
 ACH      5/15/2020   EMPLOYEE 469              Payroll - Net                          551
 ACH      5/22/2020   EMPLOYEE 469              Payroll - Net                          468
 ACH      5/29/2020   EMPLOYEE 469              Payroll - Net                          468
 ACH       6/5/2020   EMPLOYEE 469              Payroll - Net                          468
 ACH      6/12/2020   EMPLOYEE 469              Payroll - Net                          495
 ACH      6/19/2020   EMPLOYEE 469              Payroll - Net                          551
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 59 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/26/2020   EMPLOYEE 469              Payroll - Net                          551
 ACH       4/3/2020   EMPLOYEE 470              Payroll - Net                          760
 ACH      4/10/2020   EMPLOYEE 470              Payroll - Net                          620
 ACH      4/17/2020   EMPLOYEE 470              Payroll - Net                          570
 ACH      4/24/2020   EMPLOYEE 470              Payroll - Net                          665
 ACH       5/1/2020   EMPLOYEE 470              Payroll - Net                          691
 ACH       5/8/2020   EMPLOYEE 470              Payroll - Net                          588
 ACH      5/15/2020   EMPLOYEE 470              Payroll - Net                          588
 ACH      5/22/2020   EMPLOYEE 470              Payroll - Net                          588
 ACH      5/29/2020   EMPLOYEE 470              Payroll - Net                          588
 ACH       6/5/2020   EMPLOYEE 470              Payroll - Net                          588
 ACH      6/12/2020   EMPLOYEE 470              Payroll - Net                          631
 ACH      6/19/2020   EMPLOYEE 470              Payroll - Net                          653
 ACH      6/19/2020   EMPLOYEE 470              Payroll - Net                        2,059
 ACH      6/26/2020   EMPLOYEE 470              Payroll - Net                          588
 ACH       4/3/2020   EMPLOYEE 465              Payroll - Net                          669
 ACH      4/10/2020   EMPLOYEE 465              Payroll - Net                          789
 ACH      4/17/2020   EMPLOYEE 465              Payroll - Net                          568
 ACH      4/24/2020   EMPLOYEE 465              Payroll - Net                          741
 ACH       5/1/2020   EMPLOYEE 465              Payroll - Net                          774
 ACH       5/8/2020   EMPLOYEE 465              Payroll - Net                          741
 ACH      5/15/2020   EMPLOYEE 465              Payroll - Net                          473
 ACH      5/22/2020   EMPLOYEE 465              Payroll - Net                          651
 ACH      5/29/2020   EMPLOYEE 465              Payroll - Net                          473
 ACH       6/5/2020   EMPLOYEE 465              Payroll - Net                          586
 ACH      6/12/2020   EMPLOYEE 465              Payroll - Net                          616
 ACH      6/19/2020   EMPLOYEE 465              Payroll - Net                          544
 ACH      6/26/2020   EMPLOYEE 465              Payroll - Net                          491
 ACH      5/15/2020   EMPLOYEE 1076             Payroll - Net                        1,362
 ACH      5/22/2020   EMPLOYEE 1076             Payroll - Net                        1,362
 ACH      5/29/2020   EMPLOYEE 1076             Payroll - Net                        1,362
 ACH       6/5/2020   EMPLOYEE 1076             Payroll - Net                        1,094
 ACH      6/12/2020   EMPLOYEE 1076             Payroll - Net                        1,237
 ACH      6/19/2020   EMPLOYEE 1076             Payroll - Net                        1,300
 ACH       4/3/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH      4/10/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH      4/17/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH      4/24/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH       5/1/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH       5/8/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH      5/15/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH      5/22/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH      5/29/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH       6/5/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH      6/12/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH      6/19/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH      6/26/2020   EMPLOYEE 473              Payroll - Net                        1,578
 ACH       4/3/2020   EMPLOYEE 474              Payroll - Net                        1,260
 ACH      4/10/2020   EMPLOYEE 474              Payroll - Net                        1,260
 ACH      4/17/2020   EMPLOYEE 474              Payroll - Net                        1,365
 ACH      4/24/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH       5/1/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH       5/8/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH      5/15/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH      5/22/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH      5/29/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH       6/5/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH      6/12/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH      6/19/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH      6/19/2020   EMPLOYEE 474              Payroll - Net                        1,647
 ACH      6/26/2020   EMPLOYEE 474              Payroll - Net                        1,268
 ACH       4/3/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH      4/10/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH      4/17/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH      4/24/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH       5/1/2020   EMPLOYEE 426              Payroll - Net                        1,816
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 60 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH       5/8/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH      5/15/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH      5/15/2020   EMPLOYEE 426              Payroll - Net                        6,103
 ACH      5/22/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH      5/29/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH       6/5/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH      6/12/2020   EMPLOYEE 426              Payroll - Net                        1,816
 ACH       4/3/2020   EMPLOYEE 432              Payroll - Net                          582
 ACH      4/10/2020   EMPLOYEE 432              Payroll - Net                          582
 ACH      4/17/2020   EMPLOYEE 432              Payroll - Net                          582
 ACH      4/24/2020   EMPLOYEE 432              Payroll - Net                          524
 ACH       5/1/2020   EMPLOYEE 432              Payroll - Net                          524
 ACH       5/8/2020   EMPLOYEE 432              Payroll - Net                          524
 ACH      5/15/2020   EMPLOYEE 432              Payroll - Net                          524
 ACH      5/22/2020   EMPLOYEE 432              Payroll - Net                          524
 ACH      5/29/2020   EMPLOYEE 432              Payroll - Net                          524
 ACH       6/5/2020   EMPLOYEE 432              Payroll - Net                          535
 ACH      6/12/2020   EMPLOYEE 432              Payroll - Net                          538
 ACH      6/19/2020   EMPLOYEE 432              Payroll - Net                          538
 ACH      6/26/2020   EMPLOYEE 432              Payroll - Net                          538
 ACH       4/3/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH      4/10/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH      4/17/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH      4/24/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH       5/1/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH       5/8/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH      5/15/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH      5/22/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH      5/29/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH       6/5/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH      6/12/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH      6/19/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH      6/19/2020   EMPLOYEE 476              Payroll - Net                        1,593
 ACH      6/26/2020   EMPLOYEE 476              Payroll - Net                        1,248
 ACH       4/3/2020   EMPLOYEE 509              Payroll - Net                        1,686
 ACH      4/10/2020   EMPLOYEE 509              Payroll - Net                        1,692
 ACH      4/17/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH      4/24/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH       5/1/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH       5/8/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH      5/15/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH      5/22/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH      5/29/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH       6/5/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH      6/12/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH      6/19/2020   EMPLOYEE 509              Payroll - Net                        1,699
 ACH       4/3/2020   EMPLOYEE 510              Payroll - Net                        1,019
 ACH      4/10/2020   EMPLOYEE 510              Payroll - Net                          865
 ACH      4/17/2020   EMPLOYEE 510              Payroll - Net                          947
 ACH      4/24/2020   EMPLOYEE 510              Payroll - Net                          865
 ACH       5/1/2020   EMPLOYEE 510              Payroll - Net                          865
 ACH       5/8/2020   EMPLOYEE 510              Payroll - Net                          927
 ACH      5/15/2020   EMPLOYEE 510              Payroll - Net                        1,019
 ACH      5/22/2020   EMPLOYEE 510              Payroll - Net                          742
 ACH      5/29/2020   EMPLOYEE 510              Payroll - Net                          804
 ACH       6/5/2020   EMPLOYEE 510              Payroll - Net                          865
 ACH      6/12/2020   EMPLOYEE 510              Payroll - Net                          660
 ACH      6/19/2020   EMPLOYEE 510              Payroll - Net                        1,050
 ACH      6/26/2020   EMPLOYEE 510              Payroll - Net                          896
 ACH      5/15/2020   EMPLOYEE 1077             Payroll - Net                        1,223
 ACH      5/22/2020   EMPLOYEE 1077             Payroll - Net                        1,223
 ACH      5/29/2020   EMPLOYEE 1077             Payroll - Net                        1,223
 ACH       6/5/2020   EMPLOYEE 1077             Payroll - Net                          913
 ACH      6/12/2020   EMPLOYEE 1077             Payroll - Net                        1,082
 ACH      6/19/2020   EMPLOYEE 1077             Payroll - Net                        1,152
 ACH       4/3/2020   EMPLOYEE 511              Payroll - Net                        1,789
              Case 19-12821-AJC      Doc 820     Filed 07/20/20   Page 61 of 88
MONTHLY OPERATING REPORT -                                               ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      4/10/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH      4/17/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH      4/24/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH       5/1/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH       5/8/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH      5/15/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH      5/22/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH      5/29/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH       6/5/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH      6/12/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH      6/19/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH      6/26/2020   EMPLOYEE 511             Payroll - Net                        1,789
 ACH       4/3/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH      4/10/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH      4/17/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH      4/24/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH       5/1/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH       5/8/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH      5/15/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH      5/22/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH      5/29/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH       6/5/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH      6/12/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH      6/19/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH      6/26/2020   EMPLOYEE 522             Payroll - Net                        1,788
 ACH       4/3/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH      4/10/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH      4/17/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH      4/24/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH       5/1/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH       5/8/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH      5/15/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH      5/15/2020   EMPLOYEE 544             Payroll - Net                        7,785
 ACH      5/22/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH      5/29/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH       6/5/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH      6/12/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH      6/19/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH      6/26/2020   EMPLOYEE 544             Payroll - Net                        2,032
 ACH       4/3/2020   EMPLOYEE 535             Payroll - Net                          624
 ACH      4/10/2020   EMPLOYEE 535             Payroll - Net                          624
 ACH      4/17/2020   EMPLOYEE 535             Payroll - Net                          624
 ACH      4/24/2020   EMPLOYEE 535             Payroll - Net                          536
 ACH       5/1/2020   EMPLOYEE 535             Payroll - Net                        1,380
 ACH       5/8/2020   EMPLOYEE 535             Payroll - Net                        1,380
 ACH      5/15/2020   EMPLOYEE 535             Payroll - Net                        1,380
 ACH      5/22/2020   EMPLOYEE 535             Payroll - Net                        1,380
 ACH      5/29/2020   EMPLOYEE 535             Payroll - Net                        1,380
 ACH       6/5/2020   EMPLOYEE 535             Payroll - Net                        1,380
 ACH      6/12/2020   EMPLOYEE 535             Payroll - Net                        1,380
 ACH      6/19/2020   EMPLOYEE 535             Payroll - Net                        1,380
 ACH       4/3/2020   EMPLOYEE 534             Payroll - Net                          827
 ACH      4/10/2020   EMPLOYEE 534             Payroll - Net                          821
 ACH      4/17/2020   EMPLOYEE 534             Payroll - Net                          784
 ACH      4/24/2020   EMPLOYEE 534             Payroll - Net                          821
 ACH       5/1/2020   EMPLOYEE 534             Payroll - Net                          779
 ACH       5/8/2020   EMPLOYEE 534             Payroll - Net                          726
 ACH       5/8/2020   EMPLOYEE 534             Payroll - Net                        4,118
 ACH      5/15/2020   EMPLOYEE 534             Payroll - Net                          782
 ACH      5/22/2020   EMPLOYEE 534             Payroll - Net                          772
 ACH      5/29/2020   EMPLOYEE 534             Payroll - Net                          781
 ACH       6/5/2020   EMPLOYEE 534             Payroll - Net                          969
 ACH      6/12/2020   EMPLOYEE 534             Payroll - Net                          816
 ACH      6/19/2020   EMPLOYEE 534             Payroll - Net                          904
 ACH      6/19/2020   EMPLOYEE 534             Payroll - Net                        1,647
 ACH      6/26/2020   EMPLOYEE 534             Payroll - Net                          931
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 62 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH       4/3/2020   EMPLOYEE 543              Payroll - Net                        2,201
 ACH      4/10/2020   EMPLOYEE 543              Payroll - Net                        2,914
 ACH      4/17/2020   EMPLOYEE 543              Payroll - Net                        2,201
 ACH      4/24/2020   EMPLOYEE 543              Payroll - Net                        2,509
 ACH       5/1/2020   EMPLOYEE 543              Payroll - Net                        2,509
 ACH       5/8/2020   EMPLOYEE 543              Payroll - Net                        2,509
 ACH      5/15/2020   EMPLOYEE 543              Payroll - Net                        2,294
 ACH      5/22/2020   EMPLOYEE 543              Payroll - Net                        2,294
 ACH      5/29/2020   EMPLOYEE 543              Payroll - Net                        2,294
 ACH       6/5/2020   EMPLOYEE 543              Payroll - Net                        2,294
 ACH      6/12/2020   EMPLOYEE 543              Payroll - Net                        2,293
 ACH      6/19/2020   EMPLOYEE 543              Payroll - Net                        2,294
 ACH      6/26/2020   EMPLOYEE 543              Payroll - Net                        2,294
 ACH       4/3/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH      4/10/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH      4/17/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH      4/24/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH       5/1/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH       5/8/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH      5/15/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH      5/22/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH      5/29/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH       6/5/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH      6/12/2020   EMPLOYEE 546              Payroll - Net                          655
 ACH       4/3/2020   EMPLOYEE 547              Payroll - Net                        1,031
 ACH      4/10/2020   EMPLOYEE 547              Payroll - Net                        1,091
 ACH      4/17/2020   EMPLOYEE 547              Payroll - Net                          984
 ACH      4/24/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH       5/1/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH       5/8/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH      5/15/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH      5/19/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH      5/29/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH       6/5/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH      6/12/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH      6/19/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH      6/19/2020   EMPLOYEE 547              Payroll - Net                        2,347
 ACH      6/26/2020   EMPLOYEE 547              Payroll - Net                        1,189
 ACH       4/3/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH      4/10/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH      4/17/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH      4/24/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH       5/1/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH       5/8/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH      5/15/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH      5/22/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH      5/29/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH       6/5/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH      6/12/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH      6/19/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH      6/26/2020   EMPLOYEE 1064             Payroll - Net                        1,555
 ACH       4/3/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH      4/10/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH      4/17/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH      4/24/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH       5/1/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH       5/8/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH      5/15/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH      5/22/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH      5/29/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH       6/5/2020   EMPLOYEE 480              Payroll - Net                        4,426
 ACH      6/12/2020   EMPLOYEE 480              Payroll - Net                        3,826
 ACH      6/19/2020   EMPLOYEE 480              Payroll - Net                        3,826
 ACH       4/3/2020   EMPLOYEE 482              Payroll - Net                        3,102
 ACH      4/10/2020   EMPLOYEE 482              Payroll - Net                        3,102
 ACH      4/17/2020   EMPLOYEE 482              Payroll - Net                        3,102
              Case 19-12821-AJC      Doc 820     Filed 07/20/20   Page 63 of 88
MONTHLY OPERATING REPORT -                                               ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      4/24/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH       5/1/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH       5/8/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH      5/15/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH      5/22/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH      5/29/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH       6/5/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH      6/12/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH      6/19/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH      6/26/2020   EMPLOYEE 482             Payroll - Net                        3,102
 ACH       4/3/2020   EMPLOYEE 485             Payroll - Net                        1,744
 ACH      4/10/2020   EMPLOYEE 485             Payroll - Net                        2,195
 ACH      4/17/2020   EMPLOYEE 485             Payroll - Net                        2,195
 ACH      4/24/2020   EMPLOYEE 485             Payroll - Net                        2,502
 ACH       5/1/2020   EMPLOYEE 485             Payroll - Net                        2,509
 ACH       5/8/2020   EMPLOYEE 485             Payroll - Net                        1,975
 ACH      5/15/2020   EMPLOYEE 485             Payroll - Net                        1,975
 ACH      5/22/2020   EMPLOYEE 485             Payroll - Net                        1,999
 ACH      5/29/2020   EMPLOYEE 485             Payroll - Net                        1,999
 ACH       6/5/2020   EMPLOYEE 485             Payroll - Net                        1,999
 ACH      6/12/2020   EMPLOYEE 485             Payroll - Net                        1,999
 ACH      6/19/2020   EMPLOYEE 485             Payroll - Net                        1,999
 ACH      6/26/2020   EMPLOYEE 485             Payroll - Net                        1,999
 ACH       4/3/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH      4/10/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH      4/17/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH      4/24/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH       5/1/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH       5/8/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH      5/15/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH      5/22/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH      5/29/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH       6/5/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH      6/12/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH      6/19/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH      6/26/2020   EMPLOYEE 486             Payroll - Net                        2,619
 ACH       4/3/2020   EMPLOYEE 491             Payroll - Net                        1,405
 ACH      4/10/2020   EMPLOYEE 491             Payroll - Net                        1,405
 ACH      4/17/2020   EMPLOYEE 491             Payroll - Net                        1,290
 ACH      4/24/2020   EMPLOYEE 491             Payroll - Net                        1,367
 ACH       5/1/2020   EMPLOYEE 491             Payroll - Net                        1,702
 ACH       5/8/2020   EMPLOYEE 491             Payroll - Net                        1,521
 ACH      5/15/2020   EMPLOYEE 491             Payroll - Net                        1,405
 ACH      5/22/2020   EMPLOYEE 491             Payroll - Net                        1,213
 ACH      5/29/2020   EMPLOYEE 491             Payroll - Net                        1,405
 ACH       6/5/2020   EMPLOYEE 491             Payroll - Net                        1,315
 ACH      6/12/2020   EMPLOYEE 491             Payroll - Net                        1,405
 ACH      6/19/2020   EMPLOYEE 491             Payroll - Net                        1,405
 ACH      6/26/2020   EMPLOYEE 491             Payroll - Net                        1,405
 ACH       4/3/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH      4/10/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH      4/17/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH      4/24/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH       5/1/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH       5/8/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH      5/15/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH      5/22/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH      5/29/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH       6/5/2020   EMPLOYEE 493             Payroll - Net                           65
 ACH      6/12/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH      6/19/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH      6/19/2020   EMPLOYEE 493             Payroll - Net                        2,413
 ACH      6/26/2020   EMPLOYEE 493             Payroll - Net                        1,105
 ACH      6/26/2020   EMPLOYEE 493             Payroll - Net                        1,055
 ACH       4/3/2020   EMPLOYEE 496             Payroll - Net                          846
 ACH      4/10/2020   EMPLOYEE 496             Payroll - Net                          846
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 64 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      4/17/2020   EMPLOYEE 496              Payroll - Net                          710
 ACH      4/24/2020   EMPLOYEE 496              Payroll - Net                          937
 ACH       5/1/2020   EMPLOYEE 496              Payroll - Net                          937
 ACH       5/8/2020   EMPLOYEE 496              Payroll - Net                          937
 ACH      5/15/2020   EMPLOYEE 496              Payroll - Net                          937
 ACH      5/22/2020   EMPLOYEE 496              Payroll - Net                          846
 ACH      5/29/2020   EMPLOYEE 496              Payroll - Net                          937
 ACH       6/5/2020   EMPLOYEE 496              Payroll - Net                          831
 ACH      6/12/2020   EMPLOYEE 496              Payroll - Net                          937
 ACH      5/18/2020   EMPLOYEE 1078             Payroll - Net                          941
 ACH      5/29/2020   EMPLOYEE 1078             Payroll - Net                          941
 ACH       6/5/2020   EMPLOYEE 1078             Payroll - Net                          751
 ACH      6/12/2020   EMPLOYEE 1078             Payroll - Net                          941
 ACH      6/19/2020   EMPLOYEE 1078             Payroll - Net                          941
 ACH       4/3/2020   EMPLOYEE 552              Payroll - Net                        2,593
 ACH      4/10/2020   EMPLOYEE 552              Payroll - Net                        2,593
 ACH      4/17/2020   EMPLOYEE 552              Payroll - Net                        2,593
 ACH      4/24/2020   EMPLOYEE 552              Payroll - Net                        2,593
 ACH       5/1/2020   EMPLOYEE 552              Payroll - Net                        2,593
 ACH       5/8/2020   EMPLOYEE 552              Payroll - Net                        2,593
 ACH      5/15/2020   EMPLOYEE 552              Payroll - Net                        2,593
 ACH      5/22/2020   EMPLOYEE 552              Payroll - Net                        2,593
 ACH      5/29/2020   EMPLOYEE 552              Payroll - Net                        2,593
 ACH       6/5/2020   EMPLOYEE 552              Payroll - Net                        2,594
 ACH      6/12/2020   EMPLOYEE 552              Payroll - Net                        2,849
 ACH      6/19/2020   EMPLOYEE 552              Payroll - Net                        2,849
 ACH      6/26/2020   EMPLOYEE 552              Payroll - Net                        2,849
 ACH       4/3/2020   EMPLOYEE 560              Payroll - Net                          748
 ACH      4/10/2020   EMPLOYEE 560              Payroll - Net                          757
 ACH      4/17/2020   EMPLOYEE 560              Payroll - Net                          726
 ACH      4/24/2020   EMPLOYEE 560              Payroll - Net                          762
 ACH       5/1/2020   EMPLOYEE 560              Payroll - Net                          761
 ACH       5/8/2020   EMPLOYEE 560              Payroll - Net                          763
 ACH      5/15/2020   EMPLOYEE 560              Payroll - Net                          761
 ACH      5/22/2020   EMPLOYEE 560              Payroll - Net                          763
 ACH      5/29/2020   EMPLOYEE 560              Payroll - Net                          731
 ACH       6/5/2020   EMPLOYEE 560              Payroll - Net                          680
 ACH      6/12/2020   EMPLOYEE 560              Payroll - Net                          763
 ACH      6/19/2020   EMPLOYEE 560              Payroll - Net                          763
 ACH      6/19/2020   EMPLOYEE 560              Payroll - Net                        4,118
 ACH      6/26/2020   EMPLOYEE 560              Payroll - Net                          763
 ACH       4/3/2020   EMPLOYEE 566              Payroll - Net                          369
 ACH      4/10/2020   EMPLOYEE 566              Payroll - Net                          316
 ACH      4/17/2020   EMPLOYEE 566              Payroll - Net                          298
 ACH      4/24/2020   EMPLOYEE 566              Payroll - Net                          262
 ACH       5/1/2020   EMPLOYEE 566              Payroll - Net                          289
 ACH       5/8/2020   EMPLOYEE 566              Payroll - Net                          201
 ACH      5/15/2020   EMPLOYEE 566              Payroll - Net                          201
 ACH      5/22/2020   EMPLOYEE 566              Payroll - Net                          245
 ACH      5/29/2020   EMPLOYEE 566              Payroll - Net                          236
 ACH       6/5/2020   EMPLOYEE 566              Payroll - Net                          165
 ACH      6/12/2020   EMPLOYEE 566              Payroll - Net                          165
 ACH      6/19/2020   EMPLOYEE 566              Payroll - Net                          236
 ACH      6/26/2020   EMPLOYEE 566              Payroll - Net                          183
 ACH      5/18/2020   EMPLOYEE 1079             Payroll - Net                        1,321
 ACH      5/22/2020   EMPLOYEE 1079             Payroll - Net                        1,321
 ACH      5/29/2020   EMPLOYEE 1079             Payroll - Net                        1,321
 ACH       6/5/2020   EMPLOYEE 1079             Payroll - Net                        1,064
 ACH      6/12/2020   EMPLOYEE 1079             Payroll - Net                        1,321
 ACH      6/19/2020   EMPLOYEE 1079             Payroll - Net                        1,321
 ACH      5/15/2020   EMPLOYEE 1080             Payroll - Net                        1,223
 ACH      5/22/2020   EMPLOYEE 1080             Payroll - Net                        1,223
 ACH      5/29/2020   EMPLOYEE 1080             Payroll - Net                        1,223
 ACH       6/5/2020   EMPLOYEE 1080             Payroll - Net                          998
 ACH      6/12/2020   EMPLOYEE 1080             Payroll - Net                        1,195
 ACH      6/19/2020   EMPLOYEE 1080             Payroll - Net                        1,223
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 65 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH       4/3/2020   EMPLOYEE 571              Payroll - Net                          989
 ACH      4/10/2020   EMPLOYEE 571              Payroll - Net                          989
 ACH      4/17/2020   EMPLOYEE 571              Payroll - Net                          989
 ACH      4/24/2020   EMPLOYEE 571              Payroll - Net                        1,029
 ACH      4/24/2020   EMPLOYEE 571              Payroll - Net                        1,946
 ACH       5/1/2020   EMPLOYEE 571              Payroll - Net                        1,029
 ACH       5/8/2020   EMPLOYEE 571              Payroll - Net                        1,029
 ACH      5/15/2020   EMPLOYEE 571              Payroll - Net                        1,029
 ACH      5/22/2020   EMPLOYEE 571              Payroll - Net                        1,029
 ACH      5/29/2020   EMPLOYEE 571              Payroll - Net                        1,029
 ACH       6/5/2020   EMPLOYEE 571              Payroll - Net                        1,029
 ACH      6/12/2020   EMPLOYEE 571              Payroll - Net                        1,029
 ACH       4/3/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH      4/10/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH      4/17/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH      4/24/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH       5/1/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH       5/8/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH      5/15/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH      5/22/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH      5/29/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH       6/5/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH      6/12/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH      6/19/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH      6/26/2020   EMPLOYEE 1066             Payroll - Net                        2,387
 ACH       4/3/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH      4/10/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH      4/17/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH      4/24/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH       5/1/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH       5/8/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH      5/15/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH      5/22/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH      5/29/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH       6/5/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH      6/12/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH      6/19/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH      6/19/2020   EMPLOYEE 581              Payroll - Net                        2,059
 ACH      6/26/2020   EMPLOYEE 581              Payroll - Net                        1,267
 ACH       4/3/2020   EMPLOYEE 1041             Payroll - Net                        1,216
 ACH      4/10/2020   EMPLOYEE 1041             Payroll - Net                        1,178
 ACH      4/17/2020   EMPLOYEE 1041             Payroll - Net                        1,312
 ACH      4/24/2020   EMPLOYEE 1041             Payroll - Net                        1,378
 ACH       5/1/2020   EMPLOYEE 1041             Payroll - Net                        1,304
 ACH       5/8/2020   EMPLOYEE 1041             Payroll - Net                          950
 ACH      5/15/2020   EMPLOYEE 1041             Payroll - Net                          924
 ACH      5/22/2020   EMPLOYEE 1041             Payroll - Net                          899
 ACH      5/29/2020   EMPLOYEE 1041             Payroll - Net                          899
 ACH       6/5/2020   EMPLOYEE 1041             Payroll - Net                        1,051
 ACH      6/12/2020   EMPLOYEE 1041             Payroll - Net                          988
 ACH      6/19/2020   EMPLOYEE 1041             Payroll - Net                        1,051
 ACH      5/15/2020   EMPLOYEE 1081             Payroll - Net                        1,223
 ACH      5/22/2020   EMPLOYEE 1081             Payroll - Net                        1,223
 ACH      5/29/2020   EMPLOYEE 1081             Payroll - Net                        1,223
 ACH       6/5/2020   EMPLOYEE 1081             Payroll - Net                          998
 ACH      6/12/2020   EMPLOYEE 1081             Payroll - Net                        1,166
 ACH      6/19/2020   EMPLOYEE 1081             Payroll - Net                        1,223
 ACH       4/3/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH      4/10/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH      4/17/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH      4/24/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH       5/1/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH       5/8/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH      5/15/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH      5/22/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH      5/29/2020   EMPLOYEE 588              Payroll - Net                        1,414
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 66 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH       6/5/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH      6/12/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH      6/19/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH      6/26/2020   EMPLOYEE 588              Payroll - Net                        1,414
 ACH       4/3/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH       4/3/2020   EMPLOYEE 587              Payroll - Net                       11,678
 ACH      4/10/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH      4/17/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH      4/24/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH       5/1/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH       5/8/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH      5/15/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH      5/22/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH      5/29/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH       6/5/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH      6/12/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH      6/19/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH      6/26/2020   EMPLOYEE 587              Payroll - Net                        2,204
 ACH       4/3/2020   EMPLOYEE 589              Payroll - Net                          140
 ACH      5/15/2020   EMPLOYEE 589              Payroll - Net                          103
 ACH      5/22/2020   EMPLOYEE 589              Payroll - Net                          565
 ACH      5/29/2020   EMPLOYEE 589              Payroll - Net                          694
 ACH       4/3/2020   EMPLOYEE 590              Payroll - Net                        3,432
 ACH      4/10/2020   EMPLOYEE 590              Payroll - Net                        3,432
 ACH      4/17/2020   EMPLOYEE 590              Payroll - Net                        3,432
 ACH      4/17/2020   EMPLOYEE 590              Payroll - Net                       37,058
 ACH      4/24/2020   EMPLOYEE 590              Payroll - Net                        3,432
 ACH       5/1/2020   EMPLOYEE 590              Payroll - Net                        3,432
 ACH       5/8/2020   EMPLOYEE 590              Payroll - Net                        3,613
 ACH      5/15/2020   EMPLOYEE 590              Payroll - Net                        3,745
 ACH      5/22/2020   EMPLOYEE 590              Payroll - Net                        3,745
 ACH      5/29/2020   EMPLOYEE 590              Payroll - Net                        3,745
 ACH       6/5/2020   EMPLOYEE 590              Payroll - Net                        3,745
 ACH      6/12/2020   EMPLOYEE 590              Payroll - Net                        3,745
 ACH      6/19/2020   EMPLOYEE 590              Payroll - Net                        3,745
 ACH      6/26/2020   EMPLOYEE 590              Payroll - Net                        3,745
 ACH       4/3/2020   EMPLOYEE 1067             Payroll - Net                        2,532
 ACH      4/10/2020   EMPLOYEE 1067             Payroll - Net                        2,532
 ACH      4/17/2020   EMPLOYEE 1067             Payroll - Net                        2,532
 ACH      4/24/2020   EMPLOYEE 1067             Payroll - Net                        2,532
 ACH       5/1/2020   EMPLOYEE 1067             Payroll - Net                        2,532
 ACH       5/8/2020   EMPLOYEE 1067             Payroll - Net                        2,532
 ACH      5/15/2020   EMPLOYEE 1067             Payroll - Net                        2,532
 ACH      5/22/2020   EMPLOYEE 1067             Payroll - Net                        2,482
 ACH      5/29/2020   EMPLOYEE 1067             Payroll - Net                        2,507
 ACH       6/5/2020   EMPLOYEE 1067             Payroll - Net                        2,507
 ACH      6/12/2020   EMPLOYEE 1067             Payroll - Net                        2,507
 ACH      6/19/2020   EMPLOYEE 1067             Payroll - Net                        2,507
 ACH      6/26/2020   EMPLOYEE 1067             Payroll - Net                        2,507
 ACH      5/15/2020   EMPLOYEE 1082             Payroll - Net                        1,362
 ACH      5/22/2020   EMPLOYEE 1082             Payroll - Net                        1,362
 ACH      5/29/2020   EMPLOYEE 1082             Payroll - Net                        1,362
 ACH       6/5/2020   EMPLOYEE 1082             Payroll - Net                        1,126
 ACH      6/12/2020   EMPLOYEE 1082             Payroll - Net                        1,362
 ACH      6/19/2020   EMPLOYEE 1082             Payroll - Net                        1,362
 ACH       4/3/2020   EMPLOYEE 1042             Payroll - Net                        1,223
 ACH      4/10/2020   EMPLOYEE 1042             Payroll - Net                        1,223
 ACH      4/17/2020   EMPLOYEE 1042             Payroll - Net                        1,362
 ACH      4/24/2020   EMPLOYEE 1042             Payroll - Net                        1,430
 ACH       5/1/2020   EMPLOYEE 1042             Payroll - Net                        1,353
 ACH       5/8/2020   EMPLOYEE 1042             Payroll - Net                          985
 ACH      5/15/2020   EMPLOYEE 1042             Payroll - Net                          959
 ACH      5/22/2020   EMPLOYEE 1042             Payroll - Net                          932
 ACH      5/29/2020   EMPLOYEE 1042             Payroll - Net                          932
 ACH       6/5/2020   EMPLOYEE 1042             Payroll - Net                        1,038
 ACH      6/12/2020   EMPLOYEE 1042             Payroll - Net                          946
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 67 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/19/2020   EMPLOYEE 1042             Payroll - Net                        1,038
 ACH      6/26/2020   EMPLOYEE 1042             Payroll - Net                          801
 ACH      5/15/2020   EMPLOYEE 1083             Payroll - Net                        1,341
 ACH      5/22/2020   EMPLOYEE 1083             Payroll - Net                        1,341
 ACH      5/29/2020   EMPLOYEE 1083             Payroll - Net                        1,341
 ACH       6/5/2020   EMPLOYEE 1083             Payroll - Net                        1,099
 ACH      6/12/2020   EMPLOYEE 1083             Payroll - Net                        1,341
 ACH      6/19/2020   EMPLOYEE 1083             Payroll - Net                        1,341
 ACH       4/3/2020   EMPLOYEE 602              Payroll - Net                          971
 ACH      4/10/2020   EMPLOYEE 602              Payroll - Net                        1,038
 ACH      4/17/2020   EMPLOYEE 602              Payroll - Net                        1,044
 ACH      4/24/2020   EMPLOYEE 602              Payroll - Net                          920
 ACH       5/1/2020   EMPLOYEE 602              Payroll - Net                        1,089
 ACH       5/8/2020   EMPLOYEE 602              Payroll - Net                        1,106
 ACH      5/15/2020   EMPLOYEE 602              Payroll - Net                          819
 ACH      5/22/2020   EMPLOYEE 602              Payroll - Net                          852
 ACH      5/29/2020   EMPLOYEE 602              Payroll - Net                          768
 ACH       6/5/2020   EMPLOYEE 602              Payroll - Net                          736
 ACH      6/12/2020   EMPLOYEE 602              Payroll - Net                          768
 ACH      6/19/2020   EMPLOYEE 602              Payroll - Net                          903
 ACH      6/26/2020   EMPLOYEE 602              Payroll - Net                          691
 ACH       4/3/2020   EMPLOYEE 605              Payroll - Net                          969
 ACH      4/10/2020   EMPLOYEE 605              Payroll - Net                          854
 ACH      4/17/2020   EMPLOYEE 605              Payroll - Net                          990
 ACH      4/24/2020   EMPLOYEE 605              Payroll - Net                          871
 ACH       5/1/2020   EMPLOYEE 605              Payroll - Net                          920
 ACH       5/8/2020   EMPLOYEE 605              Payroll - Net                        1,050
 ACH      5/15/2020   EMPLOYEE 605              Payroll - Net                          773
 ACH      5/22/2020   EMPLOYEE 605              Payroll - Net                          805
 ACH      5/29/2020   EMPLOYEE 605              Payroll - Net                          720
 ACH       6/5/2020   EMPLOYEE 605              Payroll - Net                          689
 ACH      6/12/2020   EMPLOYEE 605              Payroll - Net                          720
 ACH      6/19/2020   EMPLOYEE 605              Payroll - Net                          854
 ACH      6/26/2020   EMPLOYEE 605              Payroll - Net                          645
 ACH       4/3/2020   EMPLOYEE 611              Payroll - Net                        1,042
 ACH      4/10/2020   EMPLOYEE 611              Payroll - Net                          988
 ACH      4/17/2020   EMPLOYEE 611              Payroll - Net                        1,120
 ACH      4/24/2020   EMPLOYEE 611              Payroll - Net                          980
 ACH       5/1/2020   EMPLOYEE 611              Payroll - Net                        1,141
 ACH       5/8/2020   EMPLOYEE 611              Payroll - Net                        1,177
 ACH      5/15/2020   EMPLOYEE 611              Payroll - Net                          854
 ACH      5/22/2020   EMPLOYEE 611              Payroll - Net                          890
 ACH      5/29/2020   EMPLOYEE 611              Payroll - Net                          800
 ACH       6/5/2020   EMPLOYEE 611              Payroll - Net                          770
 ACH      6/12/2020   EMPLOYEE 611              Payroll - Net                          800
 ACH      6/19/2020   EMPLOYEE 611              Payroll - Net                          944
 ACH      6/26/2020   EMPLOYEE 611              Payroll - Net                          724
 ACH       4/3/2020   EMPLOYEE 1061             Payroll - Net                          791
 ACH      4/10/2020   EMPLOYEE 1061             Payroll - Net                          791
 ACH      4/17/2020   EMPLOYEE 1061             Payroll - Net                          616
 ACH      4/24/2020   EMPLOYEE 1061             Payroll - Net                          616
 ACH       5/1/2020   EMPLOYEE 1061             Payroll - Net                          791
 ACH       5/8/2020   EMPLOYEE 1061             Payroll - Net                          601
 ACH      5/15/2020   EMPLOYEE 1061             Payroll - Net                          616
 ACH      5/22/2020   EMPLOYEE 1061             Payroll - Net                          423
 ACH      5/29/2020   EMPLOYEE 1061             Payroll - Net                          482
 ACH       6/5/2020   EMPLOYEE 1061             Payroll - Net                          675
 ACH      6/12/2020   EMPLOYEE 1061             Payroll - Net                          482
 ACH      6/19/2020   EMPLOYEE 1061             Payroll - Net                          616
 ACH      6/26/2020   EMPLOYEE 1061             Payroll - Net                          638
 ACH       4/3/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH      4/10/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH      4/17/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH      4/24/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH       5/1/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH       5/8/2020   EMPLOYEE 630              Payroll - Net                        1,370
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 68 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      5/15/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH      5/22/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH      5/29/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH       6/5/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH      6/12/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH      6/19/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH      6/26/2020   EMPLOYEE 630              Payroll - Net                        1,370
 ACH       4/3/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH      4/10/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH      4/17/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH      4/24/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH       5/1/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH       5/8/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH      5/15/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH      5/22/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH      5/29/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH       6/5/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH      6/12/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH      6/19/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH      6/26/2020   EMPLOYEE 631              Payroll - Net                        1,220
 ACH       4/3/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH      4/10/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH      4/17/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH      4/24/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH       5/1/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH       5/8/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH      5/15/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH      5/22/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH      5/29/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH       6/5/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH      6/12/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH      6/19/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH      6/26/2020   EMPLOYEE 632              Payroll - Net                        1,166
 ACH       4/3/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH      4/10/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH      4/17/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH      4/24/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH       5/1/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH       5/8/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH      5/15/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH      5/22/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH      5/29/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH       6/5/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH      6/12/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH      6/19/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH      6/26/2020   EMPLOYEE 636              Payroll - Net                        1,987
 ACH       4/3/2020   EMPLOYEE 639              Payroll - Net                          322
 ACH      4/10/2020   EMPLOYEE 639              Payroll - Net                          377
 ACH      4/17/2020   EMPLOYEE 639              Payroll - Net                          431
 ACH      4/24/2020   EMPLOYEE 639              Payroll - Net                          322
 ACH       5/1/2020   EMPLOYEE 639              Payroll - Net                          322
 ACH       5/8/2020   EMPLOYEE 639              Payroll - Net                          336
 ACH      5/15/2020   EMPLOYEE 639              Payroll - Net                          322
 ACH      5/22/2020   EMPLOYEE 639              Payroll - Net                          248
 ACH      5/29/2020   EMPLOYEE 639              Payroll - Net                          598
 ACH       6/5/2020   EMPLOYEE 639              Payroll - Net                          353
 ACH      6/12/2020   EMPLOYEE 639              Payroll - Net                          165
 ACH      6/19/2020   EMPLOYEE 639              Payroll - Net                          397
 ACH      6/26/2020   EMPLOYEE 639              Payroll - Net                          418
 ACH       4/3/2020   EMPLOYEE 1068             Payroll - Net                          321
 ACH      4/10/2020   EMPLOYEE 1068             Payroll - Net                          281
 ACH      4/17/2020   EMPLOYEE 1068             Payroll - Net                          244
 ACH      4/24/2020   EMPLOYEE 1068             Payroll - Net                          273
 ACH       5/1/2020   EMPLOYEE 1068             Payroll - Net                          244
 ACH       5/8/2020   EMPLOYEE 1068             Payroll - Net                          389
 ACH      5/15/2020   EMPLOYEE 1068             Payroll - Net                          398
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 69 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      5/22/2020   EMPLOYEE 1068             Payroll - Net                          331
 ACH      5/29/2020   EMPLOYEE 1068             Payroll - Net                          379
 ACH       6/5/2020   EMPLOYEE 1068             Payroll - Net                          369
 ACH      6/12/2020   EMPLOYEE 1068             Payroll - Net                          331
 ACH      6/19/2020   EMPLOYEE 1068             Payroll - Net                          307
 ACH      6/26/2020   EMPLOYEE 1068             Payroll - Net                          350
 ACH      4/10/2020   EMPLOYEE 640              Payroll - Net                          670
 ACH      4/17/2020   EMPLOYEE 640              Payroll - Net                          670
 ACH       5/1/2020   EMPLOYEE 640              Payroll - Net                        1,207
 ACH       5/8/2020   EMPLOYEE 640              Payroll - Net                          670
 ACH      5/15/2020   EMPLOYEE 640              Payroll - Net                          670
 ACH      5/22/2020   EMPLOYEE 640              Payroll - Net                          593
 ACH      5/29/2020   EMPLOYEE 640              Payroll - Net                          692
 ACH       6/5/2020   EMPLOYEE 640              Payroll - Net                          685
 ACH      6/12/2020   EMPLOYEE 640              Payroll - Net                          670
 ACH      6/19/2020   EMPLOYEE 640              Payroll - Net                          670
 ACH       4/3/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH      4/10/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH      4/17/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH      4/24/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH       5/1/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH       5/8/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH      5/15/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH      5/22/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH      5/29/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH       6/5/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH      6/12/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH      6/19/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH      6/19/2020   EMPLOYEE 642              Payroll - Net                        2,863
 ACH      6/26/2020   EMPLOYEE 642              Payroll - Net                        1,068
 ACH       4/3/2020   EMPLOYEE 1069             Payroll - Net                          598
 ACH      4/10/2020   EMPLOYEE 1069             Payroll - Net                          727
 ACH      4/17/2020   EMPLOYEE 1069             Payroll - Net                          806
 ACH      4/24/2020   EMPLOYEE 1069             Payroll - Net                          846
 ACH       5/1/2020   EMPLOYEE 1069             Payroll - Net                          801
 ACH       5/8/2020   EMPLOYEE 1069             Payroll - Net                          581
 ACH      5/15/2020   EMPLOYEE 1069             Payroll - Net                          564
 ACH      5/22/2020   EMPLOYEE 1069             Payroll - Net                          547
 ACH      5/29/2020   EMPLOYEE 1069             Payroll - Net                          547
 ACH       6/5/2020   EMPLOYEE 1069             Payroll - Net                          648
 ACH      6/12/2020   EMPLOYEE 1069             Payroll - Net                          623
 ACH      6/19/2020   EMPLOYEE 1069             Payroll - Net                          665
 ACH      6/26/2020   EMPLOYEE 1069             Payroll - Net                          598
 ACH       4/3/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH      4/10/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH      4/17/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH      4/24/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH       5/1/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH       5/8/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH      5/15/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH      5/22/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH      5/29/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH       6/5/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH      6/12/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH      6/19/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH      6/26/2020   EMPLOYEE 648              Payroll - Net                        1,724
 ACH       4/3/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH      4/10/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH      4/17/2020   EMPLOYEE 650              Payroll - Net                        1,190
 ACH      4/24/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH       5/1/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH       5/8/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH      5/15/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH      5/22/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH      5/29/2020   EMPLOYEE 650              Payroll - Net                          927
 ACH       6/5/2020   EMPLOYEE 650              Payroll - Net                          976
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 70 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

 ACH      6/12/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH      6/19/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH      6/26/2020   EMPLOYEE 650              Payroll - Net                          976
 ACH       4/3/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH      4/10/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH      4/17/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH      4/24/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH       5/1/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH       5/8/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH      5/15/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH      5/29/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH      5/29/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH       6/5/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH      6/12/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH      6/19/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH      6/26/2020   EMPLOYEE 656              Payroll - Net                        2,486
 ACH       4/3/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      4/10/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      4/17/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      4/24/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH       5/1/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH       5/8/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      5/15/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      5/22/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      5/29/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH       6/5/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      6/12/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      6/19/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      6/19/2020   EMPLOYEE 667              Payroll - Net                        3,232
 ACH      6/26/2020   EMPLOYEE 667              Payroll - Net                        1,250
 ACH      5/15/2020   EMPLOYEE 1084             Payroll - Net                        1,223
 ACH      5/22/2020   EMPLOYEE 1084             Payroll - Net                        1,223
 ACH      5/29/2020   EMPLOYEE 1084             Payroll - Net                        1,223
 ACH       6/5/2020   EMPLOYEE 1084             Payroll - Net                          998
 ACH      6/12/2020   EMPLOYEE 1084             Payroll - Net                        1,223
 ACH      6/19/2020   EMPLOYEE 1084             Payroll - Net                        1,223
 ACH       4/3/2020   EMPLOYEE 669              Payroll - Net                          598
 ACH      4/10/2020   EMPLOYEE 669              Payroll - Net                          512
 ACH      4/17/2020   EMPLOYEE 669              Payroll - Net                          715
 ACH      4/24/2020   EMPLOYEE 669              Payroll - Net                          589
 ACH       5/1/2020   EMPLOYEE 669              Payroll - Net                          627
 ACH       5/8/2020   EMPLOYEE 669              Payroll - Net                          589
 ACH      5/15/2020   EMPLOYEE 669              Payroll - Net                          776
 ACH      5/22/2020   EMPLOYEE 669              Payroll - Net                          589
 ACH      5/29/2020   EMPLOYEE 669              Payroll - Net                          843
 ACH       6/5/2020   EMPLOYEE 669              Payroll - Net                          544
 ACH      6/12/2020   EMPLOYEE 669              Payroll - Net                          793
 ACH      6/19/2020   EMPLOYEE 669              Payroll - Net                          589
 ACH      6/26/2020   EMPLOYEE 669              Payroll - Net                          560
 ACH       4/3/2020   EMPLOYEE 672              Payroll - Net                          616
 ACH      4/10/2020   EMPLOYEE 672              Payroll - Net                          594
 ACH      4/17/2020   EMPLOYEE 672              Payroll - Net                          538
 ACH      4/24/2020   EMPLOYEE 672              Payroll - Net                          594
 ACH       5/1/2020   EMPLOYEE 672              Payroll - Net                          552
 ACH       5/8/2020   EMPLOYEE 672              Payroll - Net                          552
 ACH      5/15/2020   EMPLOYEE 672              Payroll - Net                          552
 ACH      5/22/2020   EMPLOYEE 672              Payroll - Net                          398
 ACH      5/29/2020   EMPLOYEE 672              Payroll - Net                          468
 ACH       6/5/2020   EMPLOYEE 672              Payroll - Net                          538
 ACH      6/12/2020   EMPLOYEE 672              Payroll - Net                          482
 ACH      6/19/2020   EMPLOYEE 672              Payroll - Net                          594
 ACH      6/26/2020   EMPLOYEE 672              Payroll - Net                          482
 ACH      5/15/2020   EMPLOYEE 1085             Payroll - Net                        1,082
 ACH      5/22/2020   EMPLOYEE 1085             Payroll - Net                          801
 ACH      5/29/2020   EMPLOYEE 1085             Payroll - Net                          941
 ACH       6/5/2020   EMPLOYEE 1085             Payroll - Net                          519
              Case 19-12821-AJC       Doc 820     Filed 07/20/20   Page 71 of 88
MONTHLY OPERATING REPORT -                                                ATTACHMENT NO. 4
POST CONFIRMATION

  ACH     6/12/2020   EMPLOYEE 1085             Payroll - Net                          836
  ACH     6/19/2020   EMPLOYEE 1085             Payroll - Net                          899
  ACH      5/1/2020   EMPLOYEE 678              Payroll - Net                        1,304
  ACH      5/8/2020   EMPLOYEE 678              Payroll - Net                        1,304
  ACH     5/15/2020   EMPLOYEE 678              Payroll - Net                        1,304
  ACH     5/22/2020   EMPLOYEE 678              Payroll - Net                        1,304
  ACH     5/29/2020   EMPLOYEE 678              Payroll - Net                        1,304
  ACH      6/5/2020   EMPLOYEE 678              Payroll - Net                        1,304
  ACH     6/12/2020   EMPLOYEE 678              Payroll - Net                        1,304
  ACH     6/19/2020   EMPLOYEE 678              Payroll - Net                        1,304
  ACH      4/3/2020   EMPLOYEE 687              Payroll - Net                        1,368
  ACH     4/10/2020   EMPLOYEE 687              Payroll - Net                        1,368
  ACH     4/17/2020   EMPLOYEE 687              Payroll - Net                        1,368
  ACH     4/24/2020   EMPLOYEE 687              Payroll - Net                        1,368
  ACH      5/1/2020   EMPLOYEE 687              Payroll - Net                        1,368
  ACH      5/8/2020   EMPLOYEE 687              Payroll - Net                        1,368
  ACH     5/15/2020   EMPLOYEE 687              Payroll - Net                        1,368
  ACH     5/22/2020   EMPLOYEE 687              Payroll - Net                        1,368
  ACH     5/29/2020   EMPLOYEE 687              Payroll - Net                        1,368
  ACH      6/5/2020   EMPLOYEE 687              Payroll - Net                        1,368
 16618    5/31/2020   EMPLOYEE 1075             Payroll - Net                        1,301
 16619    5/31/2020   EMPLOYEE 1087             Payroll - Net                          244
 16620    5/31/2020   EMPLOYEE 1074             Payroll - Net                          418
 16621    5/31/2020   EMPLOYEE 1090             Payroll - Net                          244
 16622    5/31/2020   EMPLOYEE 1086             Payroll - Net                          935
 16635    6/30/2020   EMPLOYEE 1087             Payroll - Net                          591
 16636    6/30/2020   EMPLOYEE 1074             Payroll - Net                          983
 16637    6/30/2020   EMPLOYEE 1090             Payroll - Net                          591
 16638    6/30/2020   EMPLOYEE 1091             Payroll - Net                        1,362
 16639    6/30/2020   EMPLOYEE 1087             Payroll - Net                          591
 16623    5/31/2020   EMPLOYEE 1071             Payroll - Net                        1,362
 16624    5/31/2020   EMPLOYEE 1087             Payroll - Net                          591
 16625    5/31/2020   EMPLOYEE 1088             Payroll - Net                          953
 16626    5/31/2020   EMPLOYEE 1073             Payroll - Net                        1,082
 16627    5/31/2020   EMPLOYEE 1074             Payroll - Net                          983
 16640    6/30/2020   EMPLOYEE 1074             Payroll - Net                          983
 16641    6/30/2020   EMPLOYEE 1090             Payroll - Net                          591
 16642    6/30/2020   EMPLOYEE 1091             Payroll - Net                        1,110
 16643    6/30/2020   EMPLOYEE 1087             Payroll - Net                          656
 16644    6/30/2020   EMPLOYEE 1074             Payroll - Net                        1,083
 16616    4/30/2020   EMPLOYEE 1075             Payroll - Net                          977
 16628    5/31/2020   EMPLOYEE 1090             Payroll - Net                          591
 16645    6/30/2020   EMPLOYEE 1090             Payroll - Net                          656
 16646    6/30/2020   EMPLOYEE 1091             Payroll - Net                        1,362
 16629    5/31/2020   EMPLOYEE 1091             Payroll - Net                        1,362
 16630    5/31/2020   EMPLOYEE 1087             Payroll - Net                          519
 16631    5/31/2020   EMPLOYEE 1074             Payroll - Net                          873
 16652    6/30/2020   EMPLOYEE 1087             Payroll - Net                          718
 16653    6/30/2020   EMPLOYEE 1074             Payroll - Net                        1,183
 16654    6/30/2020   EMPLOYEE 1089             Payroll - Net                          360
 16655    6/30/2020   EMPLOYEE 1090             Payroll - Net                          718
 16656    6/30/2020   EMPLOYEE 1091             Payroll - Net                        1,362
 16633    5/31/2020   EMPLOYEE 1090             Payroll - Net                          519
 16634    5/31/2020   EMPLOYEE 1091             Payroll - Net                        1,362
 16657    6/30/2020   EMPLOYEE 1087             Payroll - Net                          613
 16658    6/30/2020   EMPLOYEE 1074             Payroll - Net                        1,017
 16659    6/30/2020   EMPLOYEE 1089             Payroll - Net                          699
 16660    6/30/2020   EMPLOYEE 1090             Payroll - Net                          613
  ACH     6/12/2020   EMPLOYEE 077              Payroll - Net                        8,267
  ACH     6/19/2020   EMPLOYEE 077              Payroll - Net                        1,554
  ACH     6/26/2020   EMPLOYEE 077              Payroll - Net                        1,554
  ACH     6/12/2020   EMPLOYEE 128              Payroll - Net                        1,466
  ACH     6/19/2020   EMPLOYEE 128              Payroll - Net                        1,466
  ACH     6/26/2020   EMPLOYEE 200              Payroll - Net                          999
  ACH     6/26/2020   EMPLOYEE 277              Payroll - Net                          735
  ACH     6/26/2020   EMPLOYEE 362              Payroll - Net                          748
                       Case 19-12821-AJC                  Doc 820           Filed 07/20/20            Page 72 of 88
MONTHLY OPERATING REPORT -                                                                                         ATTACHMENT NO. 4
POST CONFIRMATION

  ACH             6/5/2020   EMPLOYEE 377                                 Payroll - Net                                                 1,468
  ACH            6/12/2020   EMPLOYEE 377                                 Payroll - Net                                                 1,468
  ACH            6/19/2020   EMPLOYEE 377                                 Payroll - Net                                                 1,468
  ACH            6/26/2020   EMPLOYEE 377                                 Payroll - Net                                                 1,468
  ACH            5/29/2020   EMPLOYEE 391                                 Payroll - Net                                                   748
  ACH             6/5/2020   EMPLOYEE 391                                 Payroll - Net                                                   841
  ACH            6/12/2020   EMPLOYEE 391                                 Payroll - Net                                                   717
  ACH            6/19/2020   EMPLOYEE 391                                 Payroll - Net                                                   810
  ACH            6/26/2020   EMPLOYEE 391                                 Payroll - Net                                                   779
  ACH            6/19/2020   EMPLOYEE 426                                 Payroll - Net                                                 1,816
  ACH            6/26/2020   EMPLOYEE 426                                 Payroll - Net                                                 1,716
  ACH            6/26/2020   EMPLOYEE 509                                 Payroll - Net                                                 1,699
  ACH            6/26/2020   EMPLOYEE 535                                 Payroll - Net                                                   386
  ACH            6/19/2020   EMPLOYEE 546                                 Payroll - Net                                                 1,010
  ACH            6/26/2020   EMPLOYEE 546                                 Payroll - Net                                                   655
  ACH            6/26/2020   EMPLOYEE 480                                 Payroll - Net                                                 3,826
  ACH             4/3/2020   EMPLOYEE 1014                                Payroll - Net                                                    66
  ACH            4/10/2020   EMPLOYEE 1014                                Payroll - Net                                                   399
  ACH            6/19/2020   EMPLOYEE 496                                 Payroll - Net                                                   937
  ACH            6/26/2020   EMPLOYEE 496                                 Payroll - Net                                                   937
  ACH            6/19/2020   EMPLOYEE 571                                 Payroll - Net                                                 1,029
  ACH            6/26/2020   EMPLOYEE 571                                 Payroll - Net                                                 1,029
  ACH            6/26/2020   EMPLOYEE 1041                                Payroll - Net                                                   924
  ACH             6/5/2020   EMPLOYEE 589                                 Payroll - Net                                                   694
  ACH            6/12/2020   EMPLOYEE 589                                 Payroll - Net                                                   694
  ACH            6/19/2020   EMPLOYEE 589                                 Payroll - Net                                                   694
  ACH            6/12/2020   EMPLOYEE 1092                                Payroll - Net                                                   304
  ACH            6/19/2020   EMPLOYEE 1092                                Payroll - Net                                                   611
  ACH            6/26/2020   EMPLOYEE 1092                                Payroll - Net                                                   515
  ACH             6/5/2020   EMPLOYEE 1093                                Payroll - Net                                                 1,026
  ACH            6/12/2020   EMPLOYEE 1093                                Payroll - Net                                                 1,054
  ACH            6/19/2020   EMPLOYEE 1093                                Payroll - Net                                                 1,178
  ACH            6/26/2020   EMPLOYEE 1093                                Payroll - Net                                                 1,138
  ACH            6/12/2020   EMPLOYEE 1094                                Payroll - Net                                                   286
  ACH            6/19/2020   EMPLOYEE 1094                                Payroll - Net                                                   591
  ACH            6/26/2020   EMPLOYEE 1094                                Payroll - Net                                                   495
  ACH            6/12/2020   EMPLOYEE 687                                 Payroll - Net                                                 1,368
  ACH            6/19/2020   EMPLOYEE 687                                 Payroll - Net                                                 1,368
  ACH            6/26/2020   EMPLOYEE 687                                 Payroll - Net                                                 1,368
  ACH            5/15/2020                                                Bank Charges                                                  1,073

                                                                                                                    TOTAL         $ 2,441,492

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

None noted.
 Case 19-12821-AJC    Doc 820      Filed 07/20/20   Page 73 of 88
            Bank Reconciliation Report
          City National Bank - Operating
                       May 31, 2020




Bank Statement Ending Balance 05/31/2020              $65,000.00

Less Outstanding Checks                                     $0.00
Less Oustanding Withdrawls                                  $0.00
Plus Outstanding Deposits                                   $0.00

05/31/2020 Adjusted Bank Balance                      $65,000.00
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 74 of 88
 Case 19-12821-AJC    Doc 820      Filed 07/20/20   Page 75 of 88
            Bank Reconciliation Report
          City National Bank - Operating
                       June 30, 2020




Bank Statement Ending Balance 06/30/2020             $124,780.56

Less Outstanding Checks                                     $0.00
Less Oustanding Withdrawls                                  $0.00
Plus Outstanding Deposits                                   $0.00

06/30/2020 Adjusted Bank Balance                     $124,780.56
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 76 of 88
                       Case 19-12821-AJC                   Doc 820           Filed 07/20/20             Page 77 of 88
MONTHLY OPERATING REPORT -                                                                                           ATTACHMENT NO. 4
POST CONFIRMATION

                                              CHAPTER 11 POST-CONFIRMATION
                                         CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                               CNB
Account Number                                                             XXXXXXX4709
Purpose of Account (Operating/Payroll/Personal)                            Operating
Type of Account (e.g., Checking)                                           Checking

  Check         Date of
 Number       Transaction                     Payee                                         Purpose or Description                      Amount
    2433           6/9/2020 The Structural Group                           Contract Labor                                                 21,530
ACH               6/15/2020 CNB                                            Bank Charges                                                      386




                                                                                                                     TOTAL          $     21,916

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

None noted.
  Case 19-12821-AJC     Doc 820    Filed 07/20/20   Page 78 of 88
             Bank Reconciliation Report
             City National Bank -Payroll
                        April 30, 2020




Bank Statement Ending Balance 04/30/2020            $2,182,813.03

Less Outstanding Checks                                      $0.00
Less Oustanding Withdrawls                                   $0.00
Plus Outstanding Deposits                                    $0.00

04/30/2020 Adjusted Bank Balance                    $2,182,813.03
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 79 of 88
  Case 19-12821-AJC     Doc 820    Filed 07/20/20   Page 80 of 88
             Bank Reconciliation Report
             City National Bank -Payroll
                        May 31, 2020




Bank Statement Ending Balance 05/31/2020            $1,283,369.11

Less Outstanding Checks                                      $0.00
Less Oustanding Withdrawls                                   $0.00
Plus Outstanding Deposits                                    $0.00

05/31/2020 Adjusted Bank Balance                    $1,283,369.11
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 81 of 88
  Case 19-12821-AJC     Doc 820    Filed 07/20/20   Page 82 of 88
             Bank Reconciliation Report
             City National Bank -Payroll
                        June 30, 2020




Bank Statement Ending Balance 06/30/2020              $569,784.05

Less Outstanding Checks                                      $0.00
Less Oustanding Withdrawls                                   $0.00
Plus Outstanding Deposits                                    $0.00

06/30/2020 Adjusted Bank Balance                      $569,784.05
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 83 of 88
                       Case 19-12821-AJC                   Doc 820           Filed 07/20/20             Page 84 of 88
MONTHLY OPERATING REPORT -                                                                                           ATTACHMENT NO. 4
POST CONFIRMATION

                                              CHAPTER 11 POST-CONFIRMATION
                                         CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                               CNB
Account Number                                                             XXXXXXX4900
Purpose of Account (Operating/Payroll/Personal)                            Payroll
Type of Account (e.g., Checking)                                           Checking

  Check         Date of
 Number       Transaction                       Payee                                     Purpose or Description                        Amount




                                                                                                                     TOTAL          $        -

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

None noted.
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 85 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 86 of 88
Case 19-12821-AJC   Doc 820   Filed 07/20/20   Page 87 of 88
                       Case 19-12821-AJC                   Doc 820           Filed 07/20/20             Page 88 of 88
MONTHLY OPERATING REPORT -                                                                                           ATTACHMENT NO. 4
POST CONFIRMATION

                                              CHAPTER 11 POST-CONFIRMATION
                                         CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                               Community Bank
Account Number                                                             XXXXXX8747
Purpose of Account (Operating/Payroll/Personal)                            Guantanamo Bay, Cuba Operations
Type of Account (e.g., Checking)                                           Checking

  Check         Date of
 Number       Transaction                    Payee                                       Purpose or Description                       Amount
     366          6/15/2020   Guantanamo Vendor                            Other Operating Expenses - Misc Job Supplies                    99
     367          6/15/2020   Guantanamo Vendor                            Other Operating Expenses - Misc Job Supplies                    90
     368          6/19/2020   Guantanamo Vendor                            Other Operating Expenses - Misc Job Supplies                    60
     369          6/19/2020   Guantanamo Vendor                            Other Operating Expenses - Misc Job Supplies                   108
     370          6/22/2020   Guantanamo Vendor                            Other Operating Expenses - Misc Job Supplies                    45
     371          6/26/2020   Guantanamo Vendor                            Other Operating Expenses - Misc Job Supplies                    36
     372          6/29/2020   Guantanamo Vendor                            Other Operating Expenses - Misc Job Supplies                    63
                                                                                                                  TOTAL             $     501

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

None noted.
